[conformedgatxcragmt2016001.jpg]
NYDOCS02/1089790 EXECUTION COPY FIVE YEAR CREDIT AGREEMENT Dated as of May 26,
2016 Among GATX CORPORATION as Borrower and THE INITIAL LENDERS NAMED HEREIN as
Initial Lenders and CITIBANK, N.A. as Administrative Agent and CITIGROUP GLOBAL
MARKETS INC. and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED as Joint
Lead Arrangers and Joint Book Managers and BANK OF AMERICA, N.A. as Syndication
Agent and PNC BANK, NATIONAL ASSOCIATION U.S. BANK NATIONAL ASSOCIATION and
BAYERISCHE LANDESBANK, NEW YORK BRANCH as Co-Documentation Agents



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016002.jpg]
NYDOCS02/1089790 TABLE OF CONTENTS ARTICLE I 1 SECTION 1.01. Certain Defined
Terms 1 SECTION 1.02. Computation of Time Periods 16 SECTION 1.03. Accounting
Terms 16 ARTICLE II 17 SECTION 2.01. The Advances and Letters of Credit 17
SECTION 2.02. Making the Advances 18 SECTION 2.03. Issuance of and Drawings and
Reimbursement Under Letters of Credit 20 SECTION 2.04. Fees 22 SECTION 2.05.
Optional Termination or Reduction of the Commitments 22 SECTION 2.06. Repayment
23 SECTION 2.07. Interest on Advances 24 SECTION 2.08. Interest Rate
Determination 24 SECTION 2.09. Optional Conversion of Advances 25 SECTION 2.10.
Prepayments of Advances 26 SECTION 2.11. Increased Costs 26 SECTION 2.12.
Illegality 27 SECTION 2.13. Payments and Computations 27 SECTION 2.14. Taxes 28
SECTION 2.15. Sharing of Payments, Etc. 29 SECTION 2.16. Evidence of Debt 30
SECTION 2.17. Use of Proceeds 30 SECTION 2.18. Increase in the Aggregate
Commitments 30 SECTION 2.19. Extension of Termination Date 32



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016003.jpg]
ii NYDOCS02/1089790 SECTION 2.20. Defaulting Lender 33 SECTION 2.21. Replacement
of Lenders 35 ARTICLE III 36 SECTION 3.01. Conditions Precedent to Effectiveness
of Section 2.01 36 SECTION 3.03. Conditions Precedent to Each Borrowing,
Commitment Increase, Extension Date and Issuance. 37 SECTION 3.03.
Determinations Under Section 3.01 37 ARTICLE IV 38 SECTION 4.01. Representations
and Warranties 38 ARTICLE V 40 SECTION 5.01. Affirmative Covenants 40 SECTION
5.02. Negative Covenants 43 SECTION 5.03. Financial Covenant 45 ARTICLE VI 46
SECTION 6.01. Events of Default 46 SECTION 6.02. Actions in Respect of the
Letters of Credit upon Default 47 ARTICLE VII 48 SECTION 7.01. Appointment and
Authority 48 SECTION 7.02. Rights as a Lender 48 SECTION 7.03. Exculpatory
Provisions 48 SECTION 7.04. Reliance by Agent 49 SECTION 7.05. Indemnification
49 SECTION 7.06. Delegation of Duties 50 SECTION 7.07. Resignation of Agent 50
SECTION 7.08. Non-Reliance on Agent and Other Lenders 51 SECTION 7.09. No Other
Duties, etc 51



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016004.jpg]
iii NYDOCS02/1089790 ARTICLE VIII 52 SECTION 8.01. Amendments, Etc. 52 SECTION
8.02. Notices, Etc. 52 SECTION 8.03. No Waiver; Remedies 54 SECTION 8.04. Costs
and Expenses 54 SECTION 8.05. Right of Set-off 55 SECTION 8.06. Binding Effect
55 SECTION 8.07. Assignments and Participations 56 SECTION 8.08. Confidentiality
59 SECTION 8.09. Governing Law 59 SECTION 8.10. Execution in Counterparts 60
SECTION 8.11. Jurisdiction, Etc. 60 SECTION 8.12. No Liability of the Issuing
Banks 60 SECTION 8.13. Patriot Act 61 SECTION 8.14. Acknowledgement and Consent
to Bail-In of EEA Financial Institutions 61 SECTION 8.14. Waiver of Jury Trial
63



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016005.jpg]
iv NYDOCS02/1089790 Schedules Schedule I - Commitments Schedule 2.01(b) –
Existing Letters of Credit Exhibits Exhibit A - Form of Note Exhibit B - Form of
Notice of Borrowing Exhibit C - Form of Assignment and Assumption Exhibit D -
Form of Opinion of Counsel for the Borrower



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016006.jpg]
NYDOCS02/1089790 FIVE YEAR CREDIT AGREEMENT Dated as of May 26, 2016 GATX
CORPORATION, a New York corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) and initial
issuing banks (the “Initial Issuing Banks”) listed on the signature pages
hereof, CITIGROUP GLOBAL MARKETS INC. and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as joint lead arrangers and joint book managers, BANK OF AMERICA,
N.A., as syndication agent, PNC BANK, NATIONAL ASSOCIATION, U.S. BANK NATIONAL
ASSOCIATION and BAYERISCHE LANDESBANK, NEW YORK BRANCH, as co-documentation
agents, and CITIBANK, N.A. (“Citibank”), as administrative agent (the “Agent”)
for the Lenders (as hereinafter defined), agree as follows: ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS SECTION 1.01. Certain Defined Terms. As used in
this Agreement, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined): “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Agent. “Advance” means a Revolving
Credit Advance or a Swing Line Advance. “Affiliate” means, with respect to a
specified Person, another Person that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified. “Agent’s Account” means the account of the Agent
maintained by the Agent at Citibank at its office at 388 Greenwich Street, New
York, New York 10013, Account No. 36852248, Attention: Bank Loan Syndications.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption. “Applicable Lending Office”
means, with respect to each Lender, such Lender’s Domestic Lending Office in the
case of a Base Rate Advance and such Lender’s Eurodollar Lending Office in the
case of a Eurodollar Rate Advance. “Applicable Margin” means, as of any date, a
percentage per annum determined by reference to the Public Debt Rating in effect
on such date as set forth below: Public Debt Rating S&P/Moody’s Applicable
Margin for Eurodollar Rate Advances Applicable Margin for Base Rate Advances
Level 1 A-/ A3 or above 0.910% 0.000%



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016007.jpg]
2 NYDOCS02/1089790 Level 2 BBB+ / Baa1 1.015% 0.015% Level 3 BBB / Baa2 1.100%
0.100% Level 4 BBB- / Baa3 1.300% 0.300% Level 5 Lower than Level 4 1.500%
0.500% “Applicable Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below: Public Debt Rating S&P/Moody’s Applicable Percentage Level 1 A-/ A3
or above 0.090% Level 2 BBB+ / Baa1 0.110% Level 3 BBB / Baa2 0.150% Level 4
BBB- / Baa3 0.200% Level 5 Lower than Level 4 0.250% “Assignment and Assumption”
means an assignment and assumption entered into by a Lender and an Eligible
Assignee, and accepted by the Agent, in substantially the form of Exhibit C
hereto. “Assuming Lender” has the meaning specified in Section 2.18(b).
“Assumption Agreement” has the meaning specified in Section 2.18(c)(ii).
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing). “Bail-In Action” has
the meaning specified in Section 8.14. “Base Rate” means a fluctuating interest
rate per annum in effect from time to time, which rate per annum shall at all
times be equal to the highest of: (a) the rate of interest announced publicly by
Citibank in New York, New York, from time to time, as Citibank’s base rate; and
(b) ½ of one percent per annum above the Federal Funds Rate; and (c) the London
interbank offered rate for deposits in U.S. dollars for a period of one month
(“One Month LIBOR”), provided that, if One Month LIBOR shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement); plus 1.00%



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016008.jpg]
3 NYDOCS02/1089790 (for the avoidance of doubt, the One Month LIBOR for any day
shall be based on the rate appearing on Reuters Screen LIBOR01 Page (or other
commercially available source providing such quotations as designated by the
Agent from time to time) at approximately 11:00 a.m. London time on such day).
“Base Rate Advance” means an Advance that bears interest as provided in Section
2.07(a)(i). “Borrower Information” has the meaning specified in Section 8.08.
“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.
“Business Day” means a day of the year other than Saturday or Sunday or a day on
which banks are not required or authorized by law to close in New York City,
Chicago, Illinois and, if the applicable Business Day relates to any Eurodollar
Rate Advances, on which dealings are carried on in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in U.S. dollars,
at a location and pursuant to documentation in form and substance satisfactory
to the Agent, each Issuing Bank and each Swing Line Bank (and “Cash
Collateralization” has a corresponding meaning). “Change in Control” means (a)
the acquisition of ownership, directly or indirectly, beneficially or of record,
by any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the Securities and Exchange Commission thereunder as in
effect on the date hereof), of shares representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower; or (b) for the period of 12 consecutive months, a
majority of the Board of Directors of the Borrower shall no longer be composed
of individuals (i) who were members of said Board on the first day of such
period, (ii) whose election or nomination to said Board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of said Board or (iii) whose election
or nomination to said Board was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of said Board. “Code” means the Internal Revenue Code of 1986,
as amended from time to time. “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto. “Commitment” means a Revolving Credit Commitment, a Letter of Credit
Commitment or a Swing Line Commitment.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016009.jpg]
4 NYDOCS02/1089790 “Commitment Date” has the meaning specified in Section
2.18(b). “Commitment Increase” has the meaning specified in Section 2.18(a).
“Consenting Lender” has the meaning specified in Section 2.19(b). “Consolidated”
refers to the consolidation of accounts in accordance with GAAP. “Convert”,
“Conversion” and “Converted” each refers to a conversion of Advances of one Type
into Advances of the other Type pursuant to Section 2.08 or 2.09. “Default”
means any event or condition which constitutes an Event of Default or which upon
notice, lapse of time or both would, unless cured or waived, become an Event of
Default. “Defaulting Lender” means, at any time, subject to Section 2.20(c), (i)
any Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance, make a payment to an
Issuing Bank in respect of drawing under a Letter of Credit, make a payment to a
Swing Line Bank in respect of a Swing Line Advance or make any other payment due
hereunder (each, a “funding obligation”), unless such Lender has notified the
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding has not
been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Agent, the Borrower, an Issuing Bank or a Swing
Line Bank in writing, or has stated publicly, that it does not intend to comply
with its funding obligations hereunder, unless such writing or statement states
that such position is based on such Lender’s determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), (iii) any Lender that has defaulted on its
funding obligations under other loan agreements or credit agreements generally
under which it has commitments to extend credit or that has notified, or whose
Parent Company has notified, the Agent or the Borrower in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
loan agreements or credit agreements generally, (iv) any Lender that has, for
three or more Business Days after written request of the Agent or the Borrower,
failed to confirm in writing to the Agent and the Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
will cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Agent’s and the Borrower’s receipt of such written confirmation), or (v) any
Lender with respect to which, or with respect to the Parent Company of which, a
Lender Insolvency Event has occurred and is continuing; provided that a Lender
Insolvency Event shall not be deemed to occur with respect to a Lender or its
Parent Company solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or Parent Company by a Governmental Authority
or instrumentality thereof where such action does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any of clauses (i) through (v) above will be conclusive and binding absent
manifest error, and such Lender will be deemed to be a Defaulting Lender
(subject to Section 2.20(c)) upon notification of such determination by the
Agent to the Borrower, the Issuing Banks, the Swing Line Banks and the Lenders.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016010.jpg]
5 NYDOCS02/1089790 “Disclosed Litigation” means litigation disclosed in any
filing made by the Borrower or any of its Subsidiaries prior to the date hereof
pursuant to the Securities and Exchange Act of 1934, as amended. “Domestic
Lending Office” means, with respect to any Lender, the office of such Lender
specified as its “Domestic Lending Office” in its Administrative Questionnaire
delivered to the Agent, or such other office of such Lender as such Lender may
from time to time specify to the Borrower and the Agent. “Effective Date” has
the meaning specified in Section 3.01, which is May 26, 2016. “Eligible
Assignee” means (i) a Lender; (ii) an Affiliate of a Lender that is in the
business of making and/or buying loans of the type described herein; and (iii)
any other Person approved by the Agent, each Issuing Bank, each Swing Line Bank
and, unless an Event of Default has occurred and is continuing at the time any
assignment is effected in accordance with Section 8.07, the Borrower, such
approvals not to be unreasonably withheld or delayed; provided, however, that
neither the Borrower nor an Affiliate of the Borrower shall qualify as an
Eligible Assignee. “Environmental Laws” means all laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters. “Environmental Liability” means any
liability, contingent or otherwise (including any liability for damages, costs
of environmental remediation, fines, penalties or indemnities), of the Borrower
or any of its Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing. “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended from time to time. “ERISA Affiliate”
means any trade or business (whether or not incorporated) that, together with
the Borrower, is treated as a single employer under Section 414(b) or (c) of the
Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code. “ERISA
Event” means (a) any “reportable event”, as defined in Section 4043 of ERISA or
the regulations issued thereunder with respect to a Plan (other than an event
for which the 30 day notice period is waived); (b) with respect to any Plan, the
failure to satisfy the minimum funding standard described in Section 412 of the
Code or Section 302 of ERISA, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016011.jpg]
6 NYDOCS02/1089790 Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or is in “endangered”
or “critical” status within the meaning of Section 432 of the Code or Section
305 of ERISA. “Eurocurrency Liabilities” has the meaning assigned to that term
in Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time. “Eurodollar Lending Office” means, with respect to any
Lender, the office of such Lender specified as its “Eurodollar Lending Office”
in its Administrative Questionnaire delivered to the Agent, or such other office
of such Lender as such Lender may from time to time specify to the Borrower and
the Agent. “Eurodollar Rate” means, for any Interest Period for each Eurodollar
Rate Advance comprising part of the same Borrowing, an interest rate per annum
equal to the rate per annum obtained by dividing (a) the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) (the “ICE LIBOR”) for
U.S. dollars for a period equal in length to such Interest Period as displayed
on page LIBOR01 of the Reuters Screen that displays such rate (or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Agent in its reasonable discretion; in each case, the
“Screen Rate”) at approximately 11:00 A.M. (London time) two Business Days prior
to the first day of such Interest Period for a term comparable to such Interest
Period or, if for any reason such rate is not available for the applicable
Interest Period but is available for periods that are shorter than and longer
than such Interest Period, the rate per annum that results from interpolating on
a linear basis between the rate for the longest available period that is shorter
than such Interest Period and the shortest available period that is longer than
such Interest Period with respect to such Eurodollar Rate Advance, then the
Eurodollar Rate shall be such interpolated screen rate (the “Interpolated
Rate”); provided that if, at the time that the Agent shall seek to determine the
relevant Screen Rate for any Interest Period for a Eurodollar Borrowing, the
Screen Rate shall not be available for such Interest Period and/or for U.S.
dollars for any reason and the Agent shall determine that it is not possible to
determine the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then, subject to Section 2.08, the applicable
Reference Bank Rate shall be the Eurodollar Rate for such Interest Period for
such Eurodollar Rate Advances, by (b) a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage for such Interest Period; provided, further,
that if any of the Screen Rate, the Interpolated Rate or any Reference Bank Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. “Eurodollar Rate Advance” means an Advance that bears interest
as provided in Section 2.07(a)(ii). “Eurodollar Rate Reserve Percentage” for any
Interest Period for all Eurodollar Rate Advances comprising part of the same
Borrowing means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016012.jpg]
7 NYDOCS02/1089790 or other marginal reserve requirement) for a member bank of
the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurodollar Rate Advances is determined) having a term equal
to such Interest Period. “Events of Default” has the meaning specified in
Section 6.01. “Excluded Taxes” means, with respect to the Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Lender or such
other recipient is located, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.21), any United
States withholding tax that is imposed on amounts payable to such Foreign Lender
at the time such Foreign Lender becomes a party to this Agreement or is
attributable to such Foreign Lender’s failure or inability to comply with
Section 2.14(e), except to the extent that such Foreign Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such withholding tax pursuant to Section 2.14(a),
(d) any taxes imposed pursuant to FATCA, and (e) all liabilities, penalties, and
interest incurred with respect to any of the foregoing. “Existing Letter of
Credit” has the meaning specified in Section 2.01(b). “Extension Date” has the
meaning specified in Section 2.19(b). “Facility” means the Revolving Credit
Facility, the Letter of Credit Facility or the Swing Line Facility. “FATCA”
means Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any published intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such published intergovernmental agreements. “Federal Funds Rate” means, for any
period, a fluctuating interest rate per annum equal to the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day on such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by it; provided, further,
that if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. “Fed Funds Swing Line Advance”
means a Swing Line Advance that bears interest as provided in Section
2.07(a)(iii)(A).



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016013.jpg]
8 NYDOCS02/1089790 “Financial Officer” means the chief financial officer,
principal accounting officer, treasurer or controller of the Borrower. “Foreign
Lender” means any Lender that is organized under the laws of a jurisdiction
other than the United States of America, any State thereof or the District of
Columbia. “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s Ratable Share of
the aggregate Available Amount of outstanding Letters of Credit and Revolving
Credit Advances made by an Issuing Bank in accordance with Section 2.03 with
respect to Letters of Credit issued by such Issuing Bank that have not been
funded by the Lenders (collectively, the “L/C Exposure”) other than L/C Exposure
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to any Swing Line Bank, such Defaulting Lender’s
Ratable Share of outstanding Swing Line Advances made by such Swing Line Bank
other than Swing Line Advances as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders. “GAAP” means
generally accepted accounting principles set forth in the Financial Accounting
Standards Board (FASB) Accounting Standards Codification (as amended from time
to time) or in such other statements by such other authoritative entity as may
be approved by a significant segment of the accounting profession in the United
States, which are applicable to the circumstances as of the date of
determination. “Governmental Authority” means the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government. “Guarantee” of or by any Person (the “guarantor”)
means any obligation, contingent or otherwise, of the guarantor guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016014.jpg]
9 NYDOCS02/1089790 “Hedging Agreement” means any interest rate protection
agreement, foreign currency exchange agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement. “ICE LIBOR” has the meaning specified in the definition of
“Eurodollar Rate.” “Increase Date” has the meaning specified in Section 2.18(a).
“Increasing Lender” has the meaning specified in Section 2.18(b). “Indebtedness”
of any Person means, without duplication, (a) all obligations of such Person for
borrowed money or with respect to deposits or advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances; provided, however, that “Indebtedness” shall
not include (x) Secured Nonrecourse Obligations and (y) nonrecourse obligations
incurred in connection with leveraged lease transactions as determined in
accordance with GAAP. “Indemnified Taxes” means Taxes other than Excluded Taxes.
“Information Memorandum” means the confidential information memorandum dated
May, 2016 used by the Agent in connection with the syndication of the
Commitments. “Interest Period” means, for each Eurodollar Rate Advance
comprising part of the same Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be one week or one, two, three or six months or, subject to clause
(c) of this definition, two or three weeks or twelve months, as the Borrower
may, upon notice not later than 1:00 P.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period to the Agent (which
shall promptly notify each of the Lenders), select; provided, however, that: (a)
the Borrower may not select any Interest Period that ends after the final
Termination Date; (b) Interest Periods commencing on the same date for
Eurodollar Rate Advances comprising part of the same Borrowing shall be of the
same duration;



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016015.jpg]
10 NYDOCS02/1089790 (c) in the case of any Borrowing, the Borrower shall not be
entitled to select an Interest Period having a duration of two or three weeks or
twelve months unless, by 2:00 P.M. (New York City time) on the third Business
Day prior to the first day of such Interest Period, each Lender notifies the
Agent that such Lender will be providing funding for the Borrowing with such
Interest Period (the failure of any Lender to so respond by such time being
deemed for all purposes of this Agreement as an objection by such Lender to the
requested duration of such Interest Period); provided that, if any or all of the
Lenders object to the requested duration of such Interest Period, the duration
of the Interest Period for such Borrowing shall be one week or one, two, three
or six months, as specified by the Borrower in the applicable Notice of
Revolving Credit Borrowing as the desired alternative to an Interest Period of
two or three weeks or twelve months; (d) whenever the last day of any Interest
Period would otherwise occur on a day other than a Business Day, the last day of
such Interest Period shall be extended to occur on the next succeeding Business
Day, provided, however, that, if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day; and (e)
whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.
“Interpolated Rate” has the meaning specified in the definition of “Eurodollar
Rate.” “Issuing Bank” means an Initial Issuing Bank, an Assuming Lender or any
Eligible Assignee to which a portion of the Letter of Credit Commitment
hereunder has been assigned pursuant to Section 8.07 or any other Lender so long
as such Eligible Assignee or Lender expressly agrees to perform in accordance
with their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the Agent of its
Applicable Lending Office and its Letter of Credit Commitment (which information
shall be recorded by the Agent in the Register), for so long as the Initial
Issuing Bank, Assuming Lender, Eligible Assignee or Lender, as the case may be,
shall have a Letter of Credit Commitment. Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to any Letter of Credit issued by such Affiliate.
“L/C Cash Collateral Account” means an interest bearing cash collateral account
to be established and maintained by the Agent, over which the Agent shall have
sole dominion and control, upon terms as may be satisfactory to the Agent. “L/C
Exposure” has the meaning specified in the definition of “Fronting Exposure.”
“L/C Related Documents” has the meaning specified in Section 2.06(b)(i). “Lender
Insolvency Event” means that (i) a Lender or its Parent Company is insolvent, or
is generally unable to pay its debts as they become due, or admits in writing
its inability to pay its debts as they become due, or makes a general assignment
for the benefit of its creditors, or (ii) a Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization,



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016016.jpg]
11 NYDOCS02/1089790 liquidation or similar proceeding or a Bail-In Action, or a
receiver, trustee, conservator, intervenor or sequestrator or the like has been
appointed for a Lender or its Parent Company, or a Lender or its Parent Company
has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment. “Lenders” means the Initial
Lenders, each Issuing Bank, each Assuming Lender that shall become a party
hereto pursuant to Section 2.18 or 2.19 and each Person that shall become a
party hereto pursuant to Section 8.07. “Letter of Credit Agreement” has the
meaning specified in Section 2.03(a). “Letter of Credit Commitment” means, with
respect to each Initial Issuing Bank, the amount set forth opposite the Initial
Issuing Bank’s name on Schedule I hereto under the caption “Letter of Credit
Commitment” or, if such Initial Issuing Bank has entered into one or more
Assignment and Assumptions, the amount set forth for such Issuing Bank in the
Register maintained by the Agent pursuant to Section 8.07(c) as such Issuing
Bank’s “Letter of Credit Commitment”, as such amount may be reduced at or prior
to such time pursuant to Section 2.05. “Letter of Credit Facility” means, at any
time, an amount equal to the lesser of (a) the aggregate amount of the Issuing
Banks’ Letter of Credit Commitments at such time and (b) $40,000,000, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.
“Letters of Credit” has the meaning specified in Section 2.01(b). “LIBOR Swing
Line Advance” means a Swing Line Advance that bears interest as provided in
Section 2.07(a)(iii)(B). “LIBO Rate” means, for any Swing Line Borrowing, an
interest rate per annum equal to the rate per annum (rounded upward to the
nearest whole multiple of 1/16 of 1% per annum) appearing on Reuters Screen
LIBOR01 Page (or any successor page) as the London interbank offered rate for
deposits in U.S. dollars at approximately 11:00 A.M. (London time) two Business
Days prior to the date of such Swing Line Borrowing for a term of one week or,
if for any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in U.S. dollars are offered by
the principal office of each of the Swing Line Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the date of such Swing Line Borrowing in an amount substantially
equal to such Swing Line Bank’s Swing Line Advance comprising part of the
applicable Swing Line Borrowing and for a period equal to one week. “Lien”
means, with respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, encumbrance, charge or security interest in, on or of such asset
and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, other than an operating lease. “Material Adverse Effect” means a
material adverse effect on (a) the business, financial condition, operations or
properties of the Borrower and its Subsidiaries taken as a whole, (b) the
ability of the Borrower to perform any of its obligations under this Agreement
(including the timely payment of all amounts due hereunder), (c) the rights of
or benefits available to the Agent and the Lenders under this Agreement or (d)
the validity or enforceability of this Agreement.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016017.jpg]
12 NYDOCS02/1089790 “Material Indebtedness” means Indebtedness (other than the
Advances), or obligations in respect of one or more Hedging Agreements, of any
one or more of the Borrower and its Subsidiaries in a principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.
“Material Subsidiary” means each Subsidiary that either (a) as of the end of the
most recently completed fiscal year of the Borrower for which audited financial
statements are available, has assets that exceed 5% of the total consolidated
balance sheet assets of the Borrower and all of its Subsidiaries, as of the last
day of such period or (b) for the most recently completed fiscal year of the
Borrower for which audited financial statements are available, has revenues that
exceed 10% of the consolidated revenue of the Borrower and all of its
Subsidiaries for such period. “Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA. “Non-Consenting Lender” has the meaning specified in Section 2.19(b).
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender. “Note” means a promissory note of the Borrower payable to the order of
any Lender, delivered pursuant to a request made under Section 2.16 in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender. “Notice of Issuance” has the meaning specified in
Section 2.03(a). “Notice of Revolving Credit Borrowing” has the meaning
specified in Section 2.02(a). “Notice of Swing Line Borrowing” has the meaning
specified in Section 2.02(b). “Other Taxes” means any and all present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement.
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.
“Participant” has the meaning assigned to such term in clause (d) of Section
8.07. “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016018.jpg]
13 NYDOCS02/1089790 “Permitted Encumbrances” means: (a) Liens imposed by law for
taxes or under ERISA in respect of contingent liabilities thereunder that are
not yet due or are being contested in compliance with Section 5.01(d); (b)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
Liens imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or are being contested in
compliance with Section 5.01(d); (c) pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations; (d) deposits to secure
the performance of bids, trade contracts, leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature, in
each case in the ordinary course of business; (e) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrower or any of its Subsidiaries; and (f) banker’s liens and rights of
set-off; provided that the term “Permitted Encumbrances” shall not include any
Lien securing Indebtedness. “Person” means an individual, partnership,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture, limited liability company or other
entity, or a government or any political subdivision or agency thereof. “Plan”
means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 5 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless such ratings differ by



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016019.jpg]
14 NYDOCS02/1089790 two or more levels, in which case the applicable level will
be deemed to be one level below the higher of such levels; (d) if any rating
established by S&P or Moody’s shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change; and (e) if S&P or Moody’s shall change the basis on
which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be. “Ratable Share” of any
amount means, with respect to any Lender at any time, the product of (a) a
fraction the numerator of which is the amount of such Lender’s Revolving Credit
Commitment at such time and the denominator of which is the aggregate Revolving
Credit Commitments at such time and (b) such amount. “Reference Bank Rate” means
the arithmetic mean of the rates (rounded upward to four decimal places)
supplied to the Agent at its request by the Reference Banks as of 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest Period
for Advances in Dollars and the applicable Interest Period as the rate at which
the relevant Reference Bank could borrow funds in the London interbank market in
Dollars and for the relevant period, were it to do so by asking for and then
accepting interbank offers in reasonable market size in that currency and for
that period. “Reference Banks” means Citibank, Bank of America, N.A. and such
other banks as may be appointed by the Agent in consultation with the Borrower
(with the consent of such bank). “Register” has the meaning specified in Section
8.07(c). “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates. “Required Lenders” means at any time Lenders owed at
least a majority in interest of the then aggregate unpaid principal amount of
the Revolving Credit Advances owing to Lenders, or, if no such principal amount
is then outstanding, Lenders having at least a majority in interest of the
Revolving Credit Commitments; provided that if any Lender shall be a Defaulting
Lender at such time, there shall be excluded from the determination of Required
Lenders at such time the Revolving Credit Commitments of such Defaulting Lender
at such time. “Revolving Credit Advance” means an advance by a Lender to the
Borrower as part of a Revolving Credit Borrowing under Section 2.01(a), or by an
Issuing Bank in accordance with Section 2.03(c), and refers to a Base Rate
Advance or a Eurodollar Rate Advance (each of which shall be a “Type” of
Advance). “Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Revolving Credit Advances of the same Type made by the Lenders.
“Revolving Credit Commitment” means as to any Lender (a) the amount set forth
opposite such Lender’s name on Schedule I hereto as such Lender’s “Revolving
Credit Commitment”, (b) if such Lender has become a Lender hereunder pursuant to
an Assumption Agreement, the amount set forth in such Assumption Agreement or
(c) if such Lender has entered into any Assignment and Assumption, the amount
set forth for such Lender in the Register



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016020.jpg]
15 NYDOCS02/1089790 maintained by the Agent pursuant to Section 8.07(c), as such
amount may be reduced pursuant to Section 2.05. “Revolving Credit Facility”
means, at any time, the aggregate amount of the Lenders’ Revolving Credit
Commitments at such time. “S&P” means Standard & Poor’s, a division of The
McGraw-Hill Companies, Inc. “Sanctioned Country” means, at any time, a country
or territory which is the subject or target of any comprehensive territorial
Sanctions (currently Cuba, Iran, North Korea, Sudan and Syria). “Sanctioned
Person” means, at any time, (a) any Person listed in any Sanctions-related list
of designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State, or any Person
in which such listed Person owns, directly or indirectly, a 50 percent or
greater interest, or (b) any Person permanently located, organized or resident
in a Sanctioned Country. “Sanctions” means economic or financial sanctions or
trade embargoes imposed, administered or enforced from time to time by (a) the
Office of Foreign Assets Control of the U.S. Department of the Treasury or the
U.S. Department of State, or (b) the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom. “Screen Rate”
has the meaning specified in the definition of “Eurodollar Rate.” “Secured
Nonrecourse Obligations” means (i) secured obligations of the Borrower taken on
a consolidated basis where recourse of the payee of such obligations is
expressly limited to an assigned lease or loan receivable and the property
related thereto, (ii) debt of Single Transaction Subsidiaries or (iii)
liabilities of the Borrower taken on a consolidated basis to manufacturers of
leased equipment where such liabilities are payable solely out of revenues
derived from the leasing or sale of such equipment; excluding, however,
nonrecourse obligations incurred in connection with leveraged lease transactions
as determined in accordance with GAAP. “Single Transaction Subsidiary” means any
Subsidiary whose assets consist solely of financing transactions and the
proceeds thereof with one or more obligors where the obligations of such
Subsidiary are not guaranteed by the Borrower or any other Subsidiary and for
which neither the Borrower nor such other Subsidiary is liable. “subsidiary”
means, with respect to any Person (the “Parent”) at any date, any other Person
that, as of such date, the accounts of which would be consolidated with those of
the Parent in the Parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP, as well as any other Person of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held. “Subsidiary” means any subsidiary of the
Borrower. “Swing Line Advance” means an advance made by any Swing Line Bank
pursuant to Section 2.01(c) or any Lender pursuant to Section 2.02(b).



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016021.jpg]
16 NYDOCS02/1089790 “Swing Line Bank” means Citibank, any other Lender that
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Swing Line Bank and notifies the Agent of its Swing Line Commitment, or
their respective successors and assigns. “Swing Line Borrowing” means a
borrowing consisting of a Swing Line Advance made by any Swing Line Bank. “Swing
Line Commitment” means with respect to any Swing Line Bank at any time the
amount set forth opposite such Swing Line Bank’s name on Schedule I hereto, as
such amount may be reduced pursuant to Section 2.05. “Swing Line Facility” has
the meaning specified in Section 2.01(c). “Taxes” means any and all present or
future taxes, levies, imposts, duties, deductions, charges or withholdings
imposed by any Governmental Authority. “Termination Date” means the earlier of
(a) May 26, 2021, subject to the extension thereof pursuant to Section 2.19 and
(b) the date of termination in whole of the Commitments pursuant to Section 2.05
or 6.01; provided, however, that the Termination Date of any Lender that is a
Non-Consenting Lender to any requested extension pursuant to Section 2.19 shall
be the Termination Date in effect immediately prior to the applicable Extension
Date for all purposes of this Agreement. “Transactions” means the execution,
delivery and performance by the Borrower of this Agreement, the borrowing of
Advances, the issuance of Letters of Credit and the use of the proceeds thereof.
“Unused Revolving Credit Commitment” means, with respect to each Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time, plus (ii) such
Lender’s Ratable Share of (A) the aggregate Available Amount of all the Letters
of Credit outstanding at such time, (B) the aggregate principal amount of all
Advances made by each Issuing Bank pursuant to Section 2.03(c) that have not
been ratably funded by such Lender and outstanding at such time and (C) the
aggregate principal amount of all Swing Line Advances then outstanding, in each
case after giving effect to any adjustments made in accordance with Section
2.20(a). “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA. SECTION 1.02.
Computation of Time Periods. In this Agreement in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. SECTION 1.03. Accounting Terms. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP in effect
from time to time. All computations determining compliance with financial
covenants or terms shall be prepared in accordance with GAAP in effect from time
to time. If at any time any change in GAAP or the required adoption by the
Borrower of international financial reporting standards would affect the
computation of any financial ratio or



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016022.jpg]
17 NYDOCS02/1089790 requirement set forth in this Agreement, and either the
Borrower or the Majority Lenders shall so request, the Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP or the
adoption of such international financial reporting standards (subject to the
approval of the Majority Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein or the adoption of such international financial reporting
standards and (ii) the Borrower shall provide to the Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or the adoption of such international financial reporting
standards. ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
SECTION 2.01. The Advances and Letters of Credit. (a) Revolving Credit Advances.
Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Revolving Credit Advances to the Borrower from time to time on any
Business Day during the period from the Effective Date until the Termination
Date applicable to such Lender in an amount not to exceed at any time such
Lender’s Unused Revolving Credit Commitment. Each Borrowing shall be in an
aggregate amount of $1,000,000 or an integral multiple of $1,000,000 in excess
thereof and shall consist of Revolving Credit Advances of the same Type made on
the same day by the Lenders ratably according to their respective Revolving
Credit Commitments. Within the limits of each Lender’s Revolving Credit
Commitment, the Borrower may borrow under this Section 2.01(a), prepay pursuant
to Section 2.10 and reborrow under this Section 2.01(a). (b) Letters of Credit.
Each Issuing Bank agrees, on the terms and conditions hereinafter set forth, to
issue letters of credit (each, a “Letter of Credit”) for the account of the
Borrower from time to time on any Business Day during the period from the
Effective Date until 30 days before the final Termination Date in an aggregate
Available Amount (i) for all Letters of Credit not to exceed at any time the
Letter of Credit Facility at such time, (ii) for all Letters of Credit issued by
each Issuing Bank not to exceed at any time the lesser of such Issuing Bank’s
Letter of Credit Commitment at such time and such Issuing Bank’s Unused
Revolving Credit Commitment at such time and (iii) for each such Letter of
Credit not to exceed an amount equal to the Unused Revolving Credit Commitments
of the Lenders at such time. Each Letter of Credit shall be for an amount of
$40,000 or more. No Letter of Credit shall have an expiration date (including
all rights of the Borrower or the beneficiary to require renewal) later than the
earlier of (x) the date that is one year after the date of issuance thereof or
(y) 10 Business Days prior to the Termination Date, provided that no Letter of
Credit may expire after the Termination Date of any Non-Consenting Lender if,
after giving effect to such issuance, the aggregate Revolving Credit Commitments
of the Consenting Lenders (including any replacement Lenders) for the period
following such Termination Date would be less than the sum of the Available
Amount of the Letters of Credit expiring after such Termination Date plus the
aggregate outstanding Revolving Credit Advances of the Consenting Lenders.
Within the limits referred to above, the Borrower may request the issuance of
Letters of Credit under this Section 2.01(b), repay any Revolving Credit
Advances resulting from drawings thereunder pursuant to Section 2.03(c) and
request the issuance of additional Letters of Credit under this Section 2.01(b).
Each letter of credit listed on Schedule 2.01(b) (the “Existing Letters of
Credit”) shall be deemed to constitute a Letter of Credit issued hereunder, and
each Lender that is an issuer of such a Letter of Credit shall, for purposes of
Section 2.03, be deemed to be an Issuing Bank for each such letter of credit,
provided than any renewal or replacement of any such letter of credit shall be
issued by an Issuing Bank pursuant to the terms of this Agreement.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016023.jpg]
18 NYDOCS02/1089790 (c) The Swing Line Advances. Each Swing Line Bank severally
agrees, on the terms and conditions hereinafter set forth, to make Swing Line
Advances to the Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date applicable to such Swing Line
Bank (i) in an aggregate amount not to exceed at any time outstanding (x) the
lesser of such Swing Line Bank’s Swing Line Commitment and such Swing Line
Bank’s Unused Revolving Credit Commitment at such time or (y) for all Swing Line
Advances, $30,000,000 (the “Swing Line Facility”) and (ii) in an amount for each
such Advance not to exceed the aggregate Unused Revolving Credit Commitments of
the Lenders at such time. No Swing Line Advance shall be used for the purpose of
funding the payment of principal of any other Swing Line Advance. Each Swing
Line Borrowing shall be in an amount of $1,000,000 or an integral multiple of
$1,000,000 in excess thereof. Within the limits referred to above, the Borrower
may borrow under this Section 2.01(c), prepay pursuant to Section 2.10 and
reborrow under this Section 2.01(c). SECTION 2.02. Making the Advances. (a)
Except as otherwise provided in Section 2.02(b) or Section 2.03(c), each
Borrowing shall be made on notice, given not later than (x) 1:00 P.M. (New York
City time) on the third Business Day prior to the date of the proposed Borrowing
in the case of a Borrowing consisting of Eurodollar Rate Advances or (y) 1:00
P.M. (New York City time) on the date of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, by the Borrower to the Agent, which
shall give to each Lender prompt notice thereof by facsimile. Each such notice
of a Borrowing (a “Notice of Revolving Credit Borrowing”) shall be by telephone,
confirmed immediately in writing, or facsimile in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, and (iv) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance. Each Lender shall,
before 3:00 P.M. (New York City time) on the date of such Borrowing make
available for the account of its Applicable Lending Office to the Agent at the
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing. After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the Borrower at the Borrower’s account as specified in writing by
two Financial Officers of the Borrower; provided, however, that the Agent shall
first make a portion of such funds equal to the aggregate principal amount of
any Swing Line Advances made by the Swing Line Banks and by any other Lender and
outstanding on the date of such Revolving Credit Borrowing, plus interest
accrued and unpaid thereon to and as of such date, available to the Swing Line
Banks and such other Lenders for repayment of such Swing Line Advances. (b) Each
Swing Line Borrowing shall be made on notice, given not later than 3:00 P.M.
(New York City time) on the date of the proposed Swing Line Borrowing by the
Borrower to each Swing Line Bank and the Agent, of which the Agent shall give
prompt notice to the Lenders. Each such notice of a Swing Line Borrowing (a
“Notice of Swing Line Borrowing”) shall be by telephone, confirmed at once in
writing, or facsimile, specifying therein the requested (i) date of such
Borrowing, (ii) amount of such Borrowing, (iii) maturity of such Borrowing
(which maturity shall be no later than the fifth Business Day after the
requested date of such Borrowing) and (iv) whether such Swing Line Borrowing
will bear interest as a Fed Funds Swing Line Advance or a LIBOR Swing Line
Advance. Each Swing Line Bank shall, before 5:00 P.M. (New York City time) on
the date of such Swing Line Borrowing, make such Swing Line Bank’s ratable
portion of such Swing Line Borrowing available (based on the respective Swing
Line Commitments of the Swing Line Banks) to the Agent at the Agent’s Account,
in same day funds. After the Agent’s receipt of such funds and upon fulfillment
of the applicable conditions set forth in Article III, the Agent will make such
funds available to the Borrower at the Borrower’s account as specified in
writing by two Financial Officers of the Borrower. Upon written demand by any
Swing Line Bank with a Swing Line Advance, with a copy of such demand to the
Agent, each other Lender will purchase from such Swing Line Bank, and such Swing
Line Bank shall sell and assign to each such other Lender, such other Lender’s
Ratable Share of such outstanding Swing Line



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016024.jpg]
19 NYDOCS02/1089790 Advance, by making available for the account of its
Applicable Lending Office to the Agent for the account of such Swing Line Bank,
by deposit to the Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Swing Line Advance to be
purchased by such Lender. The Borrower hereby agrees to each such sale and
assignment. Each Lender agrees to purchase its Ratable Share of an outstanding
Swing Line Advance on (i) the Business Day on which demand therefor is made by
the Swing Line Bank which made such Advance, provided that notice of such demand
is given not later than 11:00 A.M. (New York City time) on such Business Day or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time. Upon any such assignment by Swing Line Bank to any
other Lender of a portion of a Swing Line Advance, such Swing Line Bank
represents and warrants to such other Lender that such Swing Line Bank is the
legal and beneficial owner of such interest being assigned by it, but makes no
other representation or warranty and assumes no responsibility with respect to
such Swing Line Advance, this Agreement, the Notes or the Borrower. If and to
the extent that any Lender shall not have so made the amount of such Swing Line
Advance available to the Agent, such Lender agrees to pay to the Agent forthwith
on demand such amount together with interest thereon, for each day from the date
such Lender is required to have made such amount available to the Agent until
the date such amount is paid to the Agent, at the Federal Funds Rate. If such
Lender shall pay to the Agent such amount for the account of such Swing Line
Bank on any Business Day, such amount so paid in respect of principal shall
constitute a Swing Line Advance made by such Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the Swing
Line Advance made by such Swing Line Bank shall be reduced by such amount on
such Business day. (c) Anything in subsection (a) above to the contrary
notwithstanding, (i) the Borrower may not select Eurodollar Rate Advances for
any Borrowing if the aggregate amount of such Borrowing is less than $1,000,000
or if the obligation of the Lenders to make Eurodollar Rate Advances shall then
be suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate
Advances may not be outstanding as part of more than six separate Borrowings.
(d) Each Notice of Revolving Credit Borrowing and Notice of Swing Line Borrowing
shall be irrevocable and binding on the Borrower. In the case of any Revolving
Credit Borrowing that the related Notice of Revolving Credit Borrowing specifies
is to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify
each Lender against any loss, cost or expense incurred by such Lender as a
result of any failure to fulfill on or before the date specified in such Notice
of Revolving Credit Borrowing for such Revolving Credit Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits (including the Applicable Margin)), cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds as a result of any failure to fulfill on or before the date
specified in such Notice of Revolving Credit Borrowing or Notice of Swing Line
Borrowing for such Borrowing the applicable conditions set forth in Article III.
(e) Unless the Agent shall have received notice from a Lender or a Swing Line
Bank prior to the time of any Revolving Credit Borrowing or Swing Line
Borrowing, as the case may be, that such Lender or Swing Line Bank will not make
available to the Agent such Lender’s or Swing Line Bank’s ratable portion of
such Revolving Credit Borrowing or Swing Line Borrowing, as the case may be, the
Agent may assume that such Lender or Swing Line Bank has made such portion
available to the Agent on the date of such Borrowing in accordance with
subsection (a) or (b) of this Section 2.02, as applicable, and the Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender or Swing Line Bank
shall not have so made such ratable portion available to the Agent, such Lender
and the Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016025.jpg]
20 NYDOCS02/1089790 Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to the Advances comprising such Borrowing and (ii) in the
case of such Lender or Swing Line Bank, the Federal Funds Rate. If such Lender
or Swing Line Bank shall repay to the Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s or Swing Line Bank’s Advance as
part of such Borrowing for purposes of this Agreement. (f) The failure of any
Lender or Swing Line Bank to make the Revolving Credit Advance or Swing Line
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender or Swing Line Bank of its obligation, if any, hereunder to make its
Revolving Credit Advance or Swing Line Advance on the date of such Revolving
Credit Borrowing or Swing Line Borrowing as the case may be, but no Lender or
Swing Line Bank shall be responsible for the failure of any other Lender or
Swing Line Bank to make the Revolving Credit Advance or Swing Line Advance to be
made by such other Lender or Swing Line Bank on the date of any Revolving Credit
Borrowing or Swing Line Borrowing, as the case may be. SECTION 2.03. Issuance of
and Drawings and Reimbursement Under Letters of Credit. (a) Request for
Issuance. Each Letter of Credit shall be issued upon notice, given not later
than 1:00 P.M. (New York City time) on the fifth Business Day prior to the date
of the proposed issuance of such Letter of Credit (or on such shorter notice as
the applicable Issuing Bank may agree), by the Borrower to any Issuing Bank, and
such Issuing Bank shall give the Agent prompt notice thereof by facsimile. Each
such notice of issuance of a Letter of Credit (a “Notice of Issuance”) shall be
by telephone, confirmed immediately in writing, or facsimile, specifying therein
the requested (A) date of such issuance (which shall be a Business Day), (B)
Available Amount of such Letter of Credit, (C) expiration date of such Letter of
Credit (which shall not be later than the earlier of (x) 10 Business Days prior
to the Termination Date and (y) one year after the issuance thereof), (D) name
and address of the beneficiary of such Letter of Credit and (E) form of such
Letter of Credit, and shall be accompanied by such customary application and
agreement for letter of credit as such Issuing Bank may specify to the Borrower
for use in connection with such requested Letter of Credit (a “Letter of Credit
Agreement”). If the requested form of such Letter of Credit is acceptable to
such Issuing Bank in its sole discretion, such Issuing Bank will, upon
fulfillment of the applicable conditions set forth in Article III, make such
Letter of Credit available to the Borrower requesting such issuance at its
office referred to in Section 8.02 or as otherwise agreed with the Borrower in
connection with such issuance. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern. If the Borrower so requests with
respect to any Letter of Credit, an Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the Issuing Bank to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Nonextension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by an Issuing Bank, the Borrower shall not be
required to make a specific request to such Issuing Bank for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date not later than
10 Business Days prior to the Termination Date; provided, however, that an
Issuing Bank shall not permit any such extension if such Issuing Bank has
determined that it would not be permitted to or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof by reason of (A) the provisions of Section 2.01(b) or (B) the
failure of one or more of the applicable conditions specified in Section 3.02 to
be then satisfied.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016026.jpg]
21 NYDOCS02/1089790 (b) Participations. By the issuance of a Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Ratable Share of the aggregate amount available to be drawn
under such Letter of Credit. The Borrower hereby agrees to each such
participation. In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Agent, for the
account of such Issuing Bank, such Lender’s Ratable Share of each drawing made
under a Letter of Credit funded by such Issuing Bank and not reimbursed by the
Borrower on the date made, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Credit Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender further acknowledges and agrees that its
participation in each Letter of Credit will be automatically adjusted to reflect
such Lender’s Ratable Share of the Available Amount of such Letter of Credit at
each time such Lender’s Revolving Credit Commitment is amended pursuant to the
operation of Section 2.18, an assignment in accordance with Section 8.07 or
otherwise pursuant to this Agreement. (c) Drawing and Reimbursement. Except to
the extent that the Borrower has previously provided to the applicable Issuing
Bank funds in an amount equal to such draft drawn under a Letter of Credit, the
payment by such Issuing Bank of a draft drawn under any Letter of Credit shall
constitute for all purposes of this Agreement the making by any such Issuing
Bank of a Revolving Credit Advance, which shall be a Base Rate Advance, in the
amount of such draft. Each Issuing Bank shall give prompt notice (and such
Issuing Bank will use its commercially reasonable efforts to deliver such notice
within one Business Day) of each drawing under any Letter of Credit issued by it
to the Borrower and the Agent. Upon written demand by such Issuing Bank, with a
copy of such demand to the Agent, each Lender shall pay to the Agent such
Lender’s Ratable Share of such outstanding Revolving Credit Advance, by making
available for the account of its Applicable Lending Office to the Agent for the
account of such Issuing Bank, by deposit to the Agent’s Account, in same day
funds, an amount equal to the portion of the outstanding principal amount of
such Revolving Credit Advance to be funded by such Lender. Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank. Each
Lender agrees to fund its Ratable Share of an outstanding Revolving Credit
Advance on (i) the Business Day on which demand therefor is made by such Issuing
Bank, provided that notice of such demand is given not later than 11:00 A.M.
(New York City time) on such Business Day, or (ii) the first Business Day next
succeeding such demand if notice of such demand is given after such time. If and
to the extent that any Lender shall not have so made the amount of such
Revolving Credit Advance available to the Agent, such Lender agrees to pay to
the Agent forthwith on demand such amount together with interest thereon, for
each day from the date of demand by any such Issuing Bank until the date such
amount is paid to the Agent, at the Federal Funds Rate for its account or the
account of such Issuing Bank, as applicable. If such Lender shall pay to the
Agent such amount for the account of any such Issuing Bank on any Business Day,
such amount so paid in respect of principal shall constitute a Revolving Credit
Advance made by such Lender on such Business Day for purposes of this Agreement,
and the outstanding principal amount of the Revolving Credit Advance made by
such Issuing Bank shall be reduced by such amount on such Business Day. (d)
Letter of Credit Reports. Each Issuing Bank shall furnish (i) to the Agent on
the first Business Day of each month a written report summarizing issuance and
expiration dates of Letters of Credit issued by it during the preceding month
and drawings during such month under all Letters of Credit and (ii) to the Agent
and each Lender on the first Business Day of each calendar quarter a written



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016027.jpg]
22 NYDOCS02/1089790 report setting forth the average daily aggregate Available
Amount during the preceding calendar quarter of all Letters of Credit issued by
it. (e) Failure to Make Revolving Credit Advances. The failure of any Lender to
make the Revolving Credit Advance to be made by it on the date specified in
Section 2.03(c) shall not relieve any other Lender of its obligation hereunder
to make its Revolving Credit Advance on such date, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on such date. SECTION 2.04. Fees. (a)
Facility Fee. The Borrower agrees to pay to the Agent for the account of each
Lender a facility fee on the aggregate amount of such Lender’s Revolving Credit
Commitment from the Effective Date in the case of each Initial Lender and from
the effective date specified in the Assumption Agreement or in the Assignment
and Assumption pursuant to which it became a Lender in the case of each other
Lender until the Termination Date applicable to such Lender at a rate per annum
equal to the Applicable Percentage in effect from time to time, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing June 30, 2016, and on the final Termination Date, provided that no
Defaulting Lender shall be entitled to receive any facility fee in respect of
its unused Commitment for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay such fee that otherwise
would have been required to have been paid to that Defaulting Lender). (b)
Letter of Credit Fees. (i) The Borrower shall pay to the Agent for the account
of each Lender a commission on such Lender’s Ratable Share of the average daily
aggregate Available Amount of all Letters of Credit outstanding from time to
time at a rate per annum equal to the Applicable Margin for Eurodollar Rate
Advances in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December, commencing June 30, 2016, and
on the final Termination Date, and after the final Termination Date payable upon
demand; provided that the Applicable Margin shall increase by 2% upon the
occurrence and during the continuation of an Event of Default if the Borrower is
required to pay default interest pursuant to Section 2.07(b); provided, further,
that at any time there is a Defaulting Lender, (i) no Defaulting Lender shall be
entitled to receive any such fees or commissions, (ii) to the extent that all or
a portion of the L/C Exposure of any Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.20(a), such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Commitments, and (iii) to the extent that all or any
portion of the L/C Exposure cannot be so reallocated, such fees will instead
accrue for the benefit of and be payable to the Issuing Banks pro rata in
accordance with their Ratable Share of the average daily aggregate Available
Amount of all Letters of Credit outstanding. (ii) The Borrower shall pay to each
Issuing Bank for its own account such reasonable and customary fronting,
issuance, presentation, amendment and other processing fees as may from time to
time be agreed in writing between the Borrower and such Issuing Bank. (c)
Agent’s Fees. The Borrower shall pay to the Agent for its own account such fees
as have been agreed between the Borrower and the Agent. SECTION 2.05. Optional
Termination or Reduction of the Commitments. The Borrower shall have the right,
upon at least three Business Days’ notice to the Agent (which shall promptly
notify each of the Lenders), to terminate in whole or permanently reduce ratably
in part the Unused Revolving Credit Commitments, provided that each partial
reduction (i) shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof and (ii) shall be made ratably among
the Lenders in accordance with their Revolving Credit Commitments.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016028.jpg]
23 NYDOCS02/1089790 SECTION 2.06. Repayment. (a) Revolving Credit Advances. The
Borrower shall repay to the Agent for the ratable account of each Lender on the
Termination Date applicable to such Lender the aggregate principal amount of the
Revolving Credit Advances made by such Lender and then outstanding. (b) Letter
of Credit Reimbursements. The obligations of the Borrower under this Agreement,
any Letter of Credit Agreement and any other agreement or instrument, in each
case, relating to any Letter of Credit shall be unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement, such
Letter of Credit Agreement and such other agreement or instrument under all
circumstances, including, without limitation, the following circumstances (it
being understood that any such payment by the Borrower is without prejudice to,
and does not constitute a waiver of, any rights the Borrower might have or might
acquire as a result of the payment by any Lender of any draft or the
reimbursement by the Borrower thereof): (i) any lack of validity or
enforceability of this Agreement, any Letter of Credit, any Letter of Credit
Agreement or any other agreement or instrument, in each case, relating thereto
(all of the foregoing being, collectively, the “L/C Related Documents”); (ii)
any change in the time, manner or place of payment of, or in any other term of,
all or any of the obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents; (iii) the existence of any claim,
set-off, defense or other right that the Borrower may have at any time against
any beneficiary or any transferee of a Letter of Credit (or any Persons for
which any such beneficiary or any such transferee may be acting), any Issuing
Bank, the Agent, any Lender or any other Person, whether in connection with the
transactions contemplated by the L/C Related Documents or any unrelated
transaction; (iv) any statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; (v)
payment by any Issuing Bank under a Letter of Credit against presentation of a
draft or certificate that does not strictly comply with the terms of such Letter
of Credit; (vi) any exchange, release or non-perfection of any collateral, or
any release or amendment or waiver of or consent to departure from any
guarantee, for all or any of the obligations of the Borrower in respect of the
L/C Related Documents; or (vii) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including, without limitation,
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, the Borrower or a guarantor. (c) Swing Line Advances. The
Borrower shall repay to the Agent for the ratable account of the Swing Line
Banks and each other Lender which has made a Swing Line Advance the outstanding
principal amount of each Swing Line Advance made to it by each of them on the
earlier of the maturity date specified in the applicable Notice of Swing Line
Borrowing (which maturity shall be no later than five Business Days after the
requested date of such Borrowing) and the final Termination Date.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016029.jpg]
24 NYDOCS02/1089790 SECTION 2.07. Interest on Advances. (a) Scheduled Interest.
The Borrower shall pay interest on the unpaid principal amount of each Advance
owing to each Lender from the date of such Advance until such principal amount
shall be paid in full, at the following rates per annum: (i) Base Rate Advances.
During such periods as such Revolving Credit Advance is a Base Rate Advance, a
rate per annum equal at all times to the sum of (x) the Base Rate in effect from
time to time plus (y) the Applicable Margin in effect from time to time, payable
in arrears quarterly on the last day of each March, June, September and December
during such periods and on the date such Base Rate Advance shall be Converted or
paid in full. (ii) Eurodollar Rate Advances. During such periods as such
Revolving Credit Advance is a Eurodollar Rate Advance, a rate per annum equal at
all times during each Interest Period for such Advance to the sum of (x) the
Eurodollar Rate for such Interest Period for such Advance plus (y) the
Applicable Margin in effect from time to time, payable in arrears on the last
day of such Interest Period and, if such Interest Period has a duration of more
than three months, on each day that occurs during such Interest Period every
three months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full. (iii) Swing Line
Advances. (A) In the case of a Fed Funds Swing Line Advance, a rate per annum
equal at all times to the sum of (w) the Federal Funds Rate in effect from time
to time plus (x) 0.50 % per annum plus (y) the Applicable Margin for Eurodollar
Rate Advances in effect from time to time, and (B) in the case of a LIBOR Swing
Line Advance, a rate per annum equal at all times to the sum of (x) the LIBO
Rate for such Swing Line Advance plus (y) the Applicable Margin for Eurodollar
Rate Advances in effect from time to time, in each case payable in arrears the
date such Swing Line Advance shall be paid in full. (b) Default Interest. Upon
the occurrence and during the continuance of an Event of Default under Section
6.01(a), the Agent may, and upon the request of the Required Lenders shall,
require the Borrower to pay interest (“Default Interest”) on (i) the unpaid
principal amount of each Advance owing to each Lender that is not paid when due,
payable in arrears on the dates referred to in clause (a) above, at a rate per
annum equal at all times to 2% per annum above the rate per annum required to be
paid on such Advance pursuant to clause (a) above and (ii) to the fullest extent
permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above, provided, however, that following
acceleration of the Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the Agent.
SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurodollar Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Agent for the purpose of determining any such
interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.07(a)(i) or (ii). (b) If,
with respect to any Eurodollar Rate Advances under any Facility, the Lenders
owed at least 51% of the aggregate principal amount thereof notify the Agent
that the Eurodollar Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurodollar Rate Advances for such Interest Period,
the



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016030.jpg]
25 NYDOCS02/1089790 Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance under such Facility will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrower that such Lenders have determined that
the circumstances causing such suspension no longer exist. (c) If the Borrower
shall fail to select the duration of any Interest Period for any Eurodollar Rate
Advances in accordance with the provisions contained in the definition of
“Interest Period” in Section 1.01, the Agent will forthwith so notify the
Borrower and the Lenders and such Advances will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Eurodollar Rate
Borrowing having an Interest Period of one month. (d) On the date on which the
aggregate unpaid principal amount of Eurodollar Rate Advances comprising any
Borrowing shall be reduced, by payment or prepayment or otherwise, to less than
$1,000,000, such Advances shall automatically Convert into Base Rate Advances.
(e) Upon the occurrence and during the continuance of any Event of Default, (i)
each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended. (f) If the Screen Rate and the Interpolated Rate
are unavailable and fewer than two Reference Banks furnish timely information to
the Agent for determining the Eurodollar Rate for any Eurodollar Rate Advances,
(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances, (ii) each
such Advance will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance (or if such Advance is then a
Base Rate Advance, will continue as a Base Rate Advance), and (iii) the
obligation of the Lenders to make Eurodollar Rate Advances or to Convert
Advances into Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist. SECTION 2.09. Optional Conversion of Advances. The
Borrower may on any Business Day, upon notice not later than 1:00 P.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion to the Agent (which shall promptly notify each of the Lenders) and
subject to the provisions of Sections 2.08 and 2.12, Convert all or any portion
of Revolving Credit Advances of one Type comprising the same Borrowing into
Revolving Credit Advances of the other Type; provided, however, that any
Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances comprising part
of the same Borrowing shall be made ratably among the Lenders in accordance with
their Revolving Credit Commitments and provided, further that for any Conversion
of Eurodollar Rate Advances into Base Rate Advances made other than on the last
day of an Interest Period for such Eurodollar Rate Advances the Borrower shall
be obligated to reimburse the Lenders in respect thereof pursuant to Section
8.04(c). Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted,



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016031.jpg]
26 NYDOCS02/1089790 and (iii) if such Conversion is into Eurodollar Rate
Advances, the duration of the initial Interest Period for each such Advance.
Each notice of Conversion shall be irrevocable and binding on the Borrower.
SECTION 2.10. Prepayments of Advances. The Borrower may, upon notice at least
two Business Days prior to the date of such prepayment, in the case of
Eurodollar Rate Advances, and not later than 1:00 P.M. (New York City time) on
the date of such prepayment, in the case of Base Rate Advances, to the Agent
(which shall promptly notify each of the Lenders) stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $1,000,000 or an integral multiple of $1,000,000 in excess
thereof, (y) each partial prepayment of Swing Line Advances shall in an
aggregate principal amount of not less than $1,000,000 and (z) in the event of
any such prepayment of a Eurodollar Rate Advance, the Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to Section
8.04(c). SECTION 2.11. Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender of agreeing to make or
making, funding or maintaining Eurodollar Rate Advances or agreeing to issue or
of issuing or maintaining or participating in Letters of Credit (excluding for
purposes of this Section 2.11 any such increased costs resulting from (i) Taxes
or Other Taxes (as to which Section 2.14 shall govern), (ii) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender is organized or has its Applicable Lending Office or any political
subdivision thereof and (iii) any such costs reflected in the Eurodollar Rate
Reserve Percentage), then the Borrower shall from time to time, upon demand by
such Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost. A certificate as to the amount of such increased cost,
submitted to the Borrower and the Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error. (b) Except to the extent
reflected in the Eurodollar Rate Reserve Percentage, if any Lender determines
that compliance with any law or regulation or any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law) affects or would affect the amount of capital or liquidity required or
expected to be maintained by such Lender or any corporation controlling such
Lender and that the amount of such capital or liquidity is increased by or based
upon the existence of such Lender’s commitment to lend or to issue or
participate in Letters of Credit hereunder and other commitments of this type or
the issuance or maintenance of or participation in the Letters of Credit (or
similar contingent obligations), then, upon demand by such Lender (with a copy
of such demand to the Agent), the Borrower shall pay to the Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital or liquidity to be allocable to the
existence of such Lender’s commitment to lend or to issue or participate in
Letters of Credit hereunder or the issuance or maintenance of or participation
in the Letters of Credit. For the avoidance of doubt, this Section 2.11(b) shall
apply to all requests, rules, guidelines or directives concerning capital
adequacy or liquidity (x) issued in connection with the Dodd- Frank Wall Street
Reform and Consumer Protection Act or (y) promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, regardless of the date



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016032.jpg]
27 NYDOCS02/1089790 enacted, adopted or issued. A certificate as to such amounts
submitted to the Borrower and the Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error. (c) Failure or delay on the
part of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to this
Section for any increased costs or reductions incurred more than six months
prior to the date that such Lender notifies the Borrower of the change or
circumstance giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
change or circumstance giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof. SECTION 2.12. Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other Governmental Authority asserts that it is unlawful, for any Lender or
its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance under the Facility under which such
Lender has a Commitment will automatically, upon the last day of the applicable
Interest Period or, if required by applicable law, immediately upon such demand,
Convert into a Base Rate Advance and (b) the obligation of the Lenders to make
Eurodollar Rate Advances or to Convert Advances into Eurodollar Rate Advances
shall be suspended until the Agent shall notify the Borrower that such Lender
has determined that the circumstances causing such suspension no longer exist.
SECTION 2.13. Payments and Computations. (a) The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off, not
later than 1:00 P.M. (New York City time) on the day when due in U.S. dollars to
the Agent at the Agent’s Account in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest, fees or commissions ratably (other than amounts payable
pursuant to Section 2.04(b)(ii), 2.11, 2.14 or 8.04) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.18
or an extension of the Termination Date pursuant to Section 2.19, and upon the
Agent’s receipt of such Lender’s Assumption Agreement and recording of the
information contained therein in the Register, from and after the applicable
Increase Date or Extension Date, as the case may be, the Agent shall make all
payments hereunder and under any Notes issued in connection therewith in respect
of the interest assumed thereby to the Assuming Lender. Upon its acceptance of
an Assignment and Assumption and recording of the information contained therein
in the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Assumption, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves. (b) All computations of
interest based on clause (i) of the definition of “Base Rate” shall be made by
the Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of fees and Letter of Credit commissions shall be made by the Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016033.jpg]
28 NYDOCS02/1089790 which such interest, fees or commissions are payable. Each
determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error. (c) Whenever any payment
hereunder or under the Notes shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest, fee or commission, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurodollar Rate Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day. (d) Unless the Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Lenders hereunder that the Borrower will not make such
payment in full, the Agent may assume that the Borrower has made such payment in
full to the Agent on such date and the Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent the Borrower
shall not have so made such payment in full to the Agent, each Lender shall
repay to the Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate. (e) If the Agent receives funds for
application to the obligations hereunder under circumstances for which neither
this Agreement nor the Borrower specify the Advances or the Facility to which,
or the manner in which, such funds are to be applied, the Agent may, but shall
not be obligated to, elect to distribute such funds to each Lender ratably in
accordance with such Lender’s proportionate share of the principal amount of all
outstanding Advances and the Available Amount of all Letters of Credit then
outstanding, in repayment or prepayment of such of the outstanding Advances or
other obligations owed to such Lender, and for application to such principal
installments, as the Agent shall direct. SECTION 2.14. Taxes. (a) Any and all
payments by or on account of any obligation of the Borrower hereunder shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable law; provided that if the Borrower shall be required by applicable
law to deduct any Taxes from such payments, then (i) if such Taxes are
Indemnified Taxes or Other Taxes, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no deductions of such Indemnified Taxes or Other Taxes been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law. (b) In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law. (c) The Borrower shall indemnify the Agent, each Lender and each Issuing
Bank, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Agent, such Lender or the Issuing Bank, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability setting forth in
reasonable detail the basis and calculation of such amount delivered to the
Borrower by a Lender or an



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016034.jpg]
29 NYDOCS02/1089790 Issuing Bank, or by the Agent on its own behalf or on behalf
of a Lender or an Issuing Bank, shall be conclusive absent manifest error. (d)
As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrower to a Governmental Authority, the Borrower shall deliver to the
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent. (e) Any
Foreign Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate. Each Foreign Lender will, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender and
on the date of the Assumption Agreement or the Assignment and Assumption
pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as reasonably requested in writing by the Borrower (but
only so long as such Lender remains lawfully able to do so), shall provide each
of the Agent and the Borrower with two original Internal Revenue Service Forms
W- 8BEN or W-8ECI, as appropriate, or any successor or other form prescribed by
the Internal Revenue Service, certifying that such Lender is exempt from or
entitled to a reduced rate of United States withholding tax on payments pursuant
to this Agreement or any Notes. (f) If a payment made to a Lender under this
Agreement would be subject to United States federal withholding tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA, such Lender shall deliver to the Borrower and the Agent,
at the time or times prescribed by law and at such time or times reasonably
requested by either the Borrower or the Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by either the Borrower or
the Agent, as applicable, as may be necessary for either the Borrower or the
Agent, as applicable, to comply with its obligations under FATCA, to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. SECTION 2.15.
Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of the Advances owing to it (other than (w) in respect of
Defaulting Lenders, (x) as payment of an Advance made by an Issuing Bank
pursuant to the first sentence of Section 2.03(c), (y) as a payment of a Swing
Line Advance made by a Swing Line Bank that has not been participated to the
other Lenders pursuant to Section 2.02(b) or (z) pursuant to Section 2.11, 2.14
or 8.04) in excess of its ratable share of payments on account of the Advances
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Advances owing to them as shall be necessary
to cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered provided further
that, so long as the obligations under this Agreement and any Notes shall not
have been accelerated, any excess payment received by any Lender shall be shared
on a pro rata basis only with other Lenders. The Borrower agrees that any Lender
so



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016035.jpg]
30 NYDOCS02/1089790 purchasing a participation from another Lender pursuant to
this Section 2.15 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. SECTION 2.16. Evidence of Debt.
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Advance owing to such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder in respect of Advances. The Borrower agrees that upon notice by any
Lender to the Borrower (with a copy of such notice to the Agent) to the effect
that a Note is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a Note in substantially the form of Exhibit A hereto,
payable to the order of such Lender in a principal amount equal to the Revolving
Credit Commitment of such Lender. (b) The Register maintained by the Agent
pursuant to Section 8.07(c) shall include a control account, and a subsidiary
account for each Lender, in which accounts (taken together) shall be recorded
(i) the date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assumption Agreement and each Assignment and
Assumption delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iv) the amount of any sum received by the Agent from the
Borrower hereunder and each Lender’s share thereof. (c) Entries made in good
faith by the Agent in the Register pursuant to subsection (b) above, and by each
Lender in its account or accounts pursuant to subsection (a) above, shall be
prima facie evidence of the amount of principal and interest due and payable or
to become due and payable from the Borrower to, in the case of the Register,
each Lender and, in the case of such account or accounts, such Lender, under
this Agreement, absent manifest error; provided, however, that the failure of
the Agent or such Lender to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement. SECTION
2.17. Use of Proceeds. The proceeds of the Advances shall be available (and the
Borrower agrees that it shall use such proceeds) for general corporate purposes
of the Borrower and its Subsidiaries. SECTION 2.18. Increase in the Aggregate
Revolving Credit Commitments. (a) The Borrower may, not more than once in any
calendar year prior to the final Termination Date, by notice to the Agent,
request that the aggregate amount of the Revolving Credit Commitments be
increased by an amount of $10,000,000 or an integral multiple of $1,000,000 in
excess thereof (each a “Commitment Increase”) to be effective as of a date that
is at least 90 days prior to the scheduled final Termination Date then in effect
(the “Increase Date”) as specified in the related notice to the Agent; provided,
however that (i) in no event shall the aggregate amount of the Revolving Credit
Commitments at any time exceed $700,000,000 and (ii) on the date of any request
by the Borrower for a Commitment Increase and on the related Increase Date, the
applicable conditions set forth in Article III shall be satisfied. (b) The Agent
shall promptly notify the Lenders and such other Eligible Assignees approved by
the Agent, each Issuing Bank and each Swing Line Bank as the Borrower may
identify of a request by the Borrower for a Commitment Increase, which notice
shall include (i) the proposed amount



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016036.jpg]
31 NYDOCS02/1089790 of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders and such Eligible Assignees
wishing to participate in the Commitment Increase must commit to an increase in
the amount of their respective Commitments (the “Commitment Date”). Each Lender
that is willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) and each Eligible Assignee that is willing to participate
in such requested Commitment Increase (each such Eligible Assignee and each
Eligible Assignee that agrees to an extension of the Termination Date in
accordance with Section 2.19(c), an “Assuming Lender”) shall, in its sole
discretion, give written notice to the Agent on or prior to the Commitment Date
of the amount by which it is willing to participate in such Commitment Increase;
provided, however, that the Revolving Credit Commitment of each such Assuming
Lender shall be in an amount of $5,000,000 or an integral multiple of $1,000,000
in excess thereof. If the Lenders and Assuming Lenders notify the Agent that
they are willing to increase the amount of their respective Revolving Credit
Commitments by an aggregate amount that exceeds the amount of the requested
Commitment Increase, the requested Commitment Increase shall be allocated among
the Lenders and Assuming Lenders willing to participate therein in such amounts
as are agreed between the Borrower and the Agent. (c) Promptly following each
Commitment Date, the Agent shall notify the Borrower as to the amount, if any,
by which the Increasing Lenders and Assuming Lenders are willing to participate
in the requested Commitment Increase. On each Increase Date, each Assuming
Lender shall become a Lender party to this Agreement as of such Increase Date
and the Revolving Credit Commitment of each Increasing Lender for such requested
Commitment Increase shall be so increased by such amount (or by the amount
allocated to such Lender pursuant to the last sentence of Section 2.18(b)) as of
such Increase Date; provided, however, that the Agent shall have received on or
before such Increase Date the following, each dated such date: (i) (A) certified
copies of resolutions of the Board of Directors of the Borrower or the Executive
Committee of such Board approving the Commitment Increase and the corresponding
modifications to this Agreement and (B) an opinion of counsel for the Borrower
(which may be in-house counsel), confirming the opinion delivered pursuant to
Section 3.01(e)(iv); (ii) an assumption agreement from each Assuming Lender, if
any, in form and substance satisfactory to the Borrower and the Agent (each an
“Assumption Agreement”), duly executed by such Assuming Lender, the Agent and
the Borrower; and (iii) confirmation from each Increasing Lender of the increase
in the amount of its Revolving Credit Commitment in a writing satisfactory to
the Borrower and the Agent. On each Increase Date, upon fulfillment of the
conditions set forth in the immediately preceding sentence of this Section
2.18(c), the Agent shall notify the Lenders (including, without limitation, each
Assuming Lender) and the Borrower, on or before 1:00 P.M. (New York City time),
by facsimile, of the occurrence of the Commitment Increase to be effected on
such Increase Date and shall record in the Register the relevant information
with respect to each Increasing Lender and each Assuming Lender on such date.
Each Increasing Lender and each Assuming Lender shall, as of the Increase Date,
fund their respective Ratable Shares of each Revolving Credit Borrowing then
outstanding, which funds the Agent shall distribute to the other Lenders to
effect a funding of each such Borrowing by each of the Lenders (including the
Increasing Lenders and the Assuming Lenders) ratably in accordance with their
Ratable Shares after giving effect to the applicable Commitment Increase and, if
the applicable Increase Date is not the last day of an Interest Period, the
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 8.04(c) as if such distribution were a prepayment.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016037.jpg]
32 NYDOCS02/1089790 SECTION 2.19. Extension of Termination Date. (a) The
Borrower may request an extension of the Termination Date in effect at such time
by one year from its then scheduled expiration by giving notice of such request
(an “Extension Request”) to the Agent. No more than two Extension Requests shall
be delivered by the Borrower. Each such Extension Request shall indicate the
date by which responses are requested (which shall not be less than ten Business
Days after the date of such Extension Request). The Agent shall promptly notify
each Lender of such request, and each Lender shall in turn, in its sole
discretion, not later than the date indicated in such Extension Request, notify
the Borrower and the Agent in writing as to whether such Lender will consent to
such Extension Request. If any Lender shall fail to timely notify the Agent and
the Borrower in writing of its consent to any such Extension Request, such
Lender shall be deemed to be a Non-Consenting Lender with respect to such
request. (b) If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the date indicated in the applicable
Extension Request (the “Extension Date”), be extended for one year; provided
that on each Extension Date the applicable conditions set forth in Article III
shall be satisfied. If less than all of the Lenders consent in writing to any
such request in accordance with subsection (a) of this Section 2.19, the
Termination Date in effect at such time shall, effective as at the applicable
Extension Date and subject to subsection (d) of this Section 2.19, be extended
as to those Lenders that so consented (each a “Consenting Lender”) but shall not
be extended as to any other Lender (each a “Non- Consenting Lender”). To the
extent that the Termination Date is not extended as to any Lender pursuant to
this Section 2.19 and the Commitment(s) of such Lender is not assumed in
accordance with subsection (c) of this Section 2.19 on or prior to the
applicable Extension Date, the Commitment(s) of such Non- Consenting Lender
shall automatically terminate in whole on such unextended Termination Date
without any further notice or other action by the Borrower, such Lender or any
other Person; provided that such Non-Consenting Lender’s rights under Sections
2.11, 2.14 and 8.04, and its obligations under Section 7.05, shall survive the
Termination Date for such Lender as to matters occurring prior to such date. It
is understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Borrower for any requested extension of the
Termination Date. (c) If less than all of the Lenders consent to any such
request pursuant to subsection (a) of this Section 2.19, the Borrower may
arrange for one or more Consenting Lenders or other Eligible Assignees approved
by the Agent, each Issuing Bank and each Swing Line Bank as Assuming Lenders to
assume, effective as of the Extension Date, any Non-Consenting Lender’s
Commitment(s) and all of the obligations of such Non-Consenting Lender under
this Agreement thereafter arising, without recourse to or warranty by, or
expense to, such Non-Consenting Lender; provided, however, that the amount of
the Revolving Credit Commitment of any such Assuming Lender as a result of such
substitution shall in no event be less than $5,000,000 unless the amount of the
Commitment of such Non-Consenting Lender is less than $5,000,000, in which case
such Assuming Lender shall assume all of such lesser amount; and provided
further that: (i) any such Consenting Lender or Assuming Lender shall have paid
to such Non- Consenting Lender (A) the aggregate principal amount of, and any
interest accrued and unpaid to the effective date of the assignment on, the
outstanding Advances, if any, of such Non- Consenting Lender plus (B) any
accrued but unpaid facility fees owing to such Non-Consenting Lender as of the
effective date of such assignment; (ii) all additional costs reimbursements,
expense reimbursements and indemnities payable to such Non-Consenting Lender,
and all other accrued and unpaid amounts owing to such Non-Consenting Lender
hereunder, as of the effective date of such assignment shall have been paid to
such Non-Consenting Lender; and



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016038.jpg]
33 NYDOCS02/1089790 (iii) with respect to any such Assuming Lender, the
applicable processing and recordation fee required under Section 8.07(b) for
such assignment shall have been paid; provided further that such Non-Consenting
Lender’s rights under Sections 2.11, 2.14 and 8.04, and its obligations under
Section 7.05, shall survive such substitution as to matters occurring prior to
the date of substitution. At least three Business Days prior to any Extension
Date, (A) each such Assuming Lender, if any, shall have delivered to the
Borrower and the Agent an Assumption Agreement, duly executed by such Assuming
Lender, such Non-Consenting Lender, the Borrower and the Agent, (B) any such
Consenting Lender shall have delivered confirmation in writing satisfactory to
the Borrower and the Agent as to the increase in the amount of its Commitment
and (C) each Non-Consenting Lender being replaced pursuant to this Section 2.19
shall have delivered to the Agent any Note or Notes held by such Non-Consenting
Lender. Upon the payment or prepayment of all amounts referred to in clauses
(i), (ii) and (iii) of the immediately preceding sentence, each such Consenting
Lender or Assuming Lender, as of the Extension Date, will be substituted for
such Non-Consenting Lender under this Agreement and shall be a Lender for all
purposes of this Agreement, without any further acknowledgment by or the consent
of the other Lenders, and the obligations of each such Non-Consenting Lender
hereunder shall, by the provisions hereof, be released and discharged. (d) If
(after giving effect to any assignments or assumptions pursuant to subsection
(c) of this Section 2.19) Lenders having Revolving Credit Commitments equal to
at least 50% of the Revolving Credit Commitments in effect immediately prior to
the Extension Date consent in writing to a requested extension (whether by
execution or delivery of an Assumption Agreement or otherwise) not later than
one Business Day prior to such Extension Date, the Agent shall so notify the
Borrower, and, subject to the satisfaction of the applicable conditions in
Article III, the Termination Date then in effect shall be extended for the
additional one-year period as described in subsection (a) of this Section 2.19,
and all references in this Agreement, and in the Notes, if any, to the
“Termination Date” shall, with respect to each Consenting Lender and each
Assuming Lender for such Extension Date, refer to the Termination Date as so
extended. Promptly following each Extension Date, the Agent shall notify the
Lenders (including, without limitation, each Assuming Lender) of the extension
of the scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such Assuming Lender. SECTION 2.20. Defaulting
Lender. (a) If a Lender becomes, and during the period it remains, a Defaulting
Lender, the following provisions shall apply: (i) such Defaulting Lenders’
Ratable Share of the L/C Exposure and the Swing Line Advances will, subject to
the limitation in the first proviso below, automatically be reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Commitments
(such reallocation to be repeated as of any date that a Lender becomes a
Defaulting Lender, whether on the date that such Lender is required to purchase
its participation in any Letter of Credit or otherwise); provided that (A) the
sum of each Non-Defaulting Lender’s aggregate principal amount of Revolving
Credit Advances, allocated share of the L/C Exposure and allocated share of the
principal amount of outstanding Swing Line Advances may not in any event exceed
the Commitment of such Non- Defaulting Lender as in effect at the time of such
reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Agent, any Issuing Bank, any Swing Line Bank or any
other Lender may have against such Defaulting Lender or cause such Defaulting
Lender to be a Non- Defaulting Lender;



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016039.jpg]
34 NYDOCS02/1089790 (ii) to the extent that any portion (the “unreallocated
portion”) of the Defaulting Lender’s share of the L/C Exposure and Swing Line
Advances cannot be so reallocated, whether by reason of the proviso in clause
(i) above or otherwise, the Borrower will, not later than three Business Days
after demand by the Agent (at the direction of an Issuing Bank and/or a Swing
Line Bank, as the case may be), (A) Cash Collateralize the obligations of the
Borrower to each Issuing Bank and each Swing Line Bank in respect of such L/C
Exposure or Swing Line Advances, as the case may be, in an amount at least equal
to the aggregate amount of the unreallocated portion of such L/C Exposure or
Swing Line Advances, or (B) in the case of such Swing Line Advances, prepay
(subject to clause (iii) below) and/or Cash Collateralize in full the
unreallocated portion thereof, or (C) make other arrangements satisfactory to
the Agent, and to each Issuing Bank and each Swing Line Bank, as the case may
be, in their sole discretion to protect them against the risk of non-payment by
such Defaulting Lender; provided that cash collateral (or the appropriate
portion thereof) provided in respect of the unreallocated portion of the L/C
Exposure or Swing Line Advances shall be released promptly following: (x) the
elimination of the applicable L/C Exposure or Swing Line Advances giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender) or (y) the Borrower notifying the Agent that such cash
collateral exceeds the required amount of Cash Collateralization and the Agent’s
confirmation of such excess (it being understood that only such excess amount
shall be so released); provided further that in accordance with Section 2.04, to
the extent that the Borrower has Cash Collateralized the aggregate amount of the
unreallocated portion of such L/C Exposure or Swing Line Advances, such
unreallocated portion shall not accrue any fees, commissions or interest; and
(iii) any amount paid by the Borrower or otherwise received by the Agent for the
account of a Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity payments or other amounts) will not be paid
or distributed to such Defaulting Lender, but will instead be at the direction
of the Borrower (A) retained by the Agent to Cash Collateralize the obligations
of the Borrower to each Issuing Bank and each Swing Line Bank in respect of such
Defaulting Lender’s unreallocated portion of the L/C Exposure or Swing Line
Advances or to fund any Advance in respect of which such Defaulting Lender has
failed to fund its portion thereof as required, or (B) retained by the Agent in
a segregated non-interest bearing account until (subject to Section 2.20(d)) the
termination of the Commitments and payment in full of all obligations of the
Borrower hereunder and will be applied by the Agent, to the fullest extent
permitted by law, to the making of payments from time to time in the following
order of priority: first to the payment of any amounts owing by such Defaulting
Lender to the Agent under this Agreement, second to the payment of any amounts
owing by such Defaulting Lender to an Issuing Bank or a Swing Line Bank (pro
rata as to the respective amounts owing to each of them) under this Agreement,
third to the payment of post-default interest and then current interest due and
payable to the Lenders hereunder other than Defaulting Lenders, ratably among
them in accordance with the amounts of such interest then due and payable to
them, fourth to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder, ratably among them in accordance with the amounts of such
fees then due and payable to them, fifth to pay principal then due and payable
to the Non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them, sixth to the ratable payment of other
amounts then due and payable to the Non-Defaulting Lenders, and seventh after
the termination of the Commitments, the expiration, termination or cancellation
of all Letters of Credit and payment in full of all obligations of the Borrower
hereunder, to pay amounts owing under this Agreement to such Defaulting Lender
or as a court of competent jurisdiction may otherwise direct. Subject to Section
2.04, any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this Section 2.20 shall be deemed paid to
and redirected by such Defaulting



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016040.jpg]
35 NYDOCS02/1089790 Lender, and each Lender irrevocably consents hereto;
provided that any such amount received by the Agent pursuant to this Section
2.20(a)(iii) shall, subject to Section 2.20(c), be released to the applicable
Defaulting Lender promptly upon such Defaulting Lender no longer being deemed to
be a Defaulting Lender. (b) No Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this Section
2.20, performance by the Borrower of its obligations shall not be excused or
otherwise modified, as a result of the operation of this Section 2.20. The
rights and remedies against a Defaulting Lender under this Section 2.20 are in
addition to any other rights and remedies which the Borrower, the Agent or any
Lender may have against such Defaulting Lender. (c) If the Borrower and the
Agent agree in writing in their reasonable determination that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Advances and L/C
Exposure of the other Lenders or take such other actions as the Agent may
determine to be necessary to cause the Advances and L/C Exposure to be held on a
pro rata basis by the Lenders in accordance with their pro rata share, whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender. (d) The Borrower’s obligation to
provide cash collateral as and when required pursuant to this Section 2.20 is a
required payment under this Agreement. SECTION 2.21. Replacement of Lenders. If
any Lender requests compensation under Section 2.11, or if the Borrower is
required to pay additional amounts to any Lender or any Governmental Authority
for the account of any Lender pursuant to Section 2.14, or if any Lender is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 8.07), all of its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that: (a) the Borrower shall have paid to the Agent the
assignment fee (if any) specified in Section 8.07; (b) such Lender shall have
received payment of an amount equal to the outstanding principal of its Advances
and participations in L/C Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 8.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts); (c) in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter; and



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016041.jpg]
36 NYDOCS02/1089790 (d) such assignment does not conflict with applicable law. A
Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING SECTION 3.01. Conditions
Precedent to Effectiveness of Section 2.01. Section 2.01 of this Agreement shall
become effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied: (a) Nothing shall have come
to the attention of the Lenders during the course of their due diligence
investigation to lead them to believe that the Information Memorandum, together
with any update supplied by the Borrower to the Lenders, was or has become
misleading, incorrect or incomplete in any material respect; without limiting
the generality of the foregoing, the Lenders shall have been given such access
to the management, records, books of account, contracts and properties of the
Borrower and its Subsidiaries as they shall have requested. (b) The Borrower
shall have notified each Lender and the Agent in writing as to the proposed
Effective Date. (c) The Borrower shall have paid all reasonable invoiced fees
and expenses of the Agent and the Lenders (including the fees and expenses of
counsel to the Agent). (d) On the Effective Date, the following statements shall
be true and the Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of the Borrower, dated the
Effective Date, stating that: (i) The representations and warranties contained
in Section 4.01 are correct on and as of the Effective Date, and (ii) No event
has occurred and is continuing that constitutes a Default. (e) The Agent shall
have received on or before the Effective Date the following, each dated such
day, in form and substance satisfactory to the Agent and (except for the Notes)
in sufficient copies for each Lender: (i) The Notes to the order of the Lenders
to the extent requested by any Lender pursuant to Section 2.16. (ii) Certified
copies of the resolutions of the Board of Directors of the Borrower approving
this Agreement and the Notes, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement and the Notes. (iii) A certificate of the Secretary or an Assistant
Secretary of the Borrower certifying the names and true signatures of the
officers of the Borrower authorized to sign this Agreement and the Notes and the
other documents to be delivered hereunder.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016042.jpg]
37 NYDOCS02/1089790 (iv) A reasonably acceptable opinion of Peter Falconer,
associate general counsel of the Borrower, substantially in the form of Exhibit
D-1 hereto, and a reasonably acceptable opinion of Mayer Brown LLP, special
counsel for the Borrower, substantially in the form of Exhibit D-2 hereto. (v) A
reasonably acceptable opinion of Shearman & Sterling LLP, counsel for the Agent,
in form and substance satisfactory to the Agent. (f) The Borrower shall have
terminated the commitments of the lenders and repaid or prepaid all of the
obligations (other than in respect of the outstanding Existing Letters of
Credit) under, the Five-Year Credit Agreement dated as of April 30, 2013 among
the Borrower, the lenders parties thereto and Citibank, N.A., as administrative
agent, and each of the Lenders that is a party to such credit facility hereby
waives, upon execution of this Agreement, any notice required by said Credit
Agreement relating to the termination of commitments thereunder. SECTION 3.02.
Conditions Precedent to Each Borrowing, Commitment Increase, Extension Date and
Issuance. The obligation of each Lender and each Swing Line Bank to make an
Advance (other than (x) a Swing Line Advance made by a Lender pursuant to
Section 2.02(b) or (y) an Advance made by any Issuing Bank or any Lender
pursuant to Section 2.03(c)) on the occasion of each Borrowing, each Commitment
Increase, each extension of the Commitments and the obligation of each Issuing
Bank to issue a Letter of Credit shall be subject to the conditions precedent
that the Effective Date shall have occurred and on the date of such Borrowing,
the applicable Increase Date, the applicable Extension Date or such issuance the
following statements shall be true (and each of the giving of the applicable
Notice of Revolving Credit Borrowing, Notice of Swing Line Borrowing, request
for Commitment Increase, request for Commitment extension or Notice of Issuance
and the acceptance by the Borrower of the proceeds of such Borrowing, shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing, such Increase Date, such Extension Date or such issuance such
statements are true): (a) the representations and warranties contained in
Section 4.01 (except the representations set forth in subsection (d)(ii) thereof
and in subsection (f) thereof) are correct on and as of such date, before and
after giving effect to such Borrowing, such Commitment Increase, such Commitment
extension or such issuance and to the application of the proceeds therefrom, as
though made on and as of such date, except to the extent such representation or
warranty related to a specific earlier date, in which case such representation
or warranty shall have been true and correct as of such earlier date, and (b) no
event has occurred and is continuing, or would result from such Borrowing, such
Commitment Increase, such Commitment extension or such issuance or from the
application of the proceeds therefrom, that constitutes a Default. In addition
to the other conditions precedent herein set forth, if any Lender becomes, and
during the period it remains, a Defaulting Lender, no Issuing Bank will be
required to issue any Letter of Credit or to amend any outstanding Letter of
Credit to increase the face amount thereof, alter the drawing terms thereunder
or extend, or permit the extension of, the expiry date thereof, and no Swing
Line Bank will be required to make any Swing Line Advance, unless any Fronting
Exposure that would result therefrom is eliminated or fully covered by the
Commitments of the Non-Defaulting Lenders or by Cash Collateralization or a
combination thereof satisfactory to such Issuing Bank or Swing Line Bank.
SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016043.jpg]
38 NYDOCS02/1089790 to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date. ARTICLE IV REPRESENTATIONS AND WARRANTIES SECTION 4.01.
Representations and Warranties. The Borrower represents and warrants as follows:
(a) Organization; Powers. Each of the Borrower and its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. (b)
Authorization; Enforceability. The Transactions are within the Borrower’s
corporate powers and have been duly authorized by all necessary corporate and,
if required, stockholder action. This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; provided
that no representation as to the legality, validity, binding obligation or
enforceability is given as to the matters set forth in Section 8.14. (c)
Governmental Approvals; No Conflicts. The Transactions (i) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (ii) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the Borrower or any of
its Subsidiaries or any order of any Governmental Authority, (iii) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries, and (iv) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.
(d) Financial Condition; No Material Adverse Change. (i) The Borrower has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (A) as of and for the
fiscal year ended December 31, 2015, reported on by Ernst & Young LLP,
independent public accountants, and (B) as of and for the fiscal quarter and the
portion of the fiscal year ended March 31, 2016, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, consistently applied, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (B) above.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016044.jpg]
39 NYDOCS02/1089790 (ii) Except for disclosures, if any, made in filings by the
Borrower prior to the date hereof pursuant to the Securities and Exchange Act of
1934, as amended, since December 31, 2015, there has been no material adverse
change in the business, assets, operations or condition, financial or otherwise,
of the Borrower and its Subsidiaries, taken as a whole. (e) Properties. (i) Each
of the Borrower and its Subsidiaries has good title to, or valid leasehold
interests in, all its real and personal property material to its business,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes. (ii) Each of the Borrower and its Subsidiaries owns, or
is licensed to use, all trademarks, trade names, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. (f) Litigation and Environmental Matters. (i) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (A) which are likely,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Litigation) or (B) that involve this Agreement or the
Transactions. (ii) Except for the Disclosed Litigation and except with respect
to any other matters that, individually or in the aggregate, are not likely to
result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (A) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (B) has become subject to any Environmental Liability, (C)
has received notice of any claim with respect to any Environmental Liability or
(D) knows of any basis for any Environmental Liability. (iii) Since the date of
this Agreement, there has been no change in the status of the Disclosed
Litigation that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect. (g)
Compliance with Laws and Agreements. Each of the Borrower and its Subsidiaries
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.
(h) Investment Company Status. Neither the Borrower nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940. (i) Taxes. Each of the Borrower and its
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (i) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (ii) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016045.jpg]
40 NYDOCS02/1089790 (j) ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) as of the date of the
most recent financial statements reflecting such amounts: (i) did not exceed the
fair market value of the assets of such Plan by an aggregate amount in excess of
$25,000,000 or (ii) if such shortfall is in excess of such amount, such
shortfall could not reasonably be expected to result in a Material Adverse
Effect. (k) Disclosure. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower to the Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. (l) Margin Stock. The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System, as in effect from time to time), and no proceeds of
any Advance or Letter of Credit will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock. (m) Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures reasonably designed
to promote compliance by the Borrower, its Subsidiaries and (when acting in
their respective capacities as such) their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions and, to
the knowledge of the Borrower, the Borrower and its Subsidiaries are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of the Borrower, any Subsidiary or any of their respective
directors or officers, or, to the knowledge of the Borrower, any of their
respective employees or any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is, or is controlled by, a Sanctioned Person. ARTICLE V
COVENANTS SECTION 5.01. Affirmative Covenants. Until the Commitments and Letters
of Credit have expired or been terminated and the principal of and interest on
each Advance and all fees payable hereunder shall have been paid in full, the
Borrower covenants and agrees with the Lenders that: (a) Financial Statements
and Other Information. The Borrower will furnish to the Agent (which shall
promptly furnish to each of the Lenders): (i) within 105 days after the end of
each fiscal year of the Borrower, its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
going “concern” or like qualification or exception and without any qualification
or material exception as to the scope of such audit) to the



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016046.jpg]
41 NYDOCS02/1089790 effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied (the furnishing of the
Borrower’s Form 10-K will satisfy the requirements of this Section 5.01(a)(i));
(ii) within 55 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (the furnishing
of the Borrower’s Form 10-Q will satisfy the requirements of this Section
5.01(a)(ii)); (iii) concurrently with any delivery of financial statements under
clause (i) or (ii) above, a certificate of a Financial Officer of the Borrower
(A) certifying as to whether a Default has occurred since the delivery of the
previous such certificate, or, with respect to the first such certificate, the
date hereof and, if such Default has occurred, specifying the details thereof
and any action taken or proposed to be taken with respect thereto, (B) setting
forth reasonably detailed calculations demonstrating compliance with Sections
5.02(a) and 5.03 and (C) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 4.01(d) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate; (iv) concurrently with any delivery of financial statements
under clause (i) above, a certificate of the accounting firm that reported on
such financial statements stating whether they obtained knowledge during the
course of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines); (v) promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other material information
filed by the Borrower or any Subsidiary, with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, as the
case may be; and (vi) promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Agent or any Lender may reasonably request. The Borrower shall
be deemed to have delivered the financial statements and other information
referred to in subclauses (i), (ii) and (v) of this Section 5.01(a), when such
filings, financials or other information have been posted on the Internet
website of the Securities and Exchange Commission (http://www.sec.gov) or on the
Borrower’s own internet website as previously identified to the Agent and
Lenders. If the Agent or a Lender requests such filings, financial statements or
other information to be delivered to it in hard copies, the Borrower shall
furnish to the Agent or such Lender, as applicable, such statements accordingly,
provided that no such request shall affect that such filings, financial
statements or



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016047.jpg]
42 NYDOCS02/1089790 other information have been deemed to have been delivered in
accordance with the terms of the immediately preceding sentence. (b) Notices of
Material Events. The Borrower will furnish to the Agent (which shall promptly
furnish to each of the Lenders) prompt written notice of the following: (i) the
occurrence of any Default; (ii) the filing or commencement of any action, suit
or proceeding by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any Affiliate thereof that is likely to result in a
Material Adverse Effect; and (iii) any other development that results in a
Material Adverse Effect. Each notice delivered under this Section shall be
accompanied by a statement of a Financial Officer or other executive officer of
the Borrower setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.
(c) Existence; Conduct of Business. The Borrower will, and will cause each of
its Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business; provided that (x) the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 5.02(b), (y)
any Subsidiary of the Borrower may liquidate or dissolve and (z) the foregoing
shall not prohibit any transaction between or among the Borrower and its
Subsidiaries. (d) Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (ii) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (iii) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect. (e) Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (i) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (ii) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations, in each case, except to the extent
that the failure to maintain any such insurance could not reasonably be expected
to result in a Material Adverse Effect. (f) Books and Records; Inspection
Rights. The Borrower will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Agent or any Lender, upon
reasonable prior notice and (unless an Event of Default has occurred and is
continuing, at the expense of the Agent or such Lender, as the case may be), to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016048.jpg]
43 NYDOCS02/1089790 (g) Compliance with Laws, Etc. The Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Borrower will
maintain in effect policies and procedures reasonably designed to promote
compliance by the Borrower, its Subsidiaries and (when acting in their
respective capacities as such) their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions. (h) Use of
Proceeds. The proceeds of the Advances will be used only for general corporate
purposes of the Borrower and its Subsidiaries in the ordinary course of
business. No part of the proceeds of any Advance will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
regulations of the Federal Reserve Board, including Regulation U and Regulation
X, as in effect from time to time. SECTION 5.02. Negative Covenants. Until the
Commitments and Letters of Credit have expired or terminated and the principal
of and interest on each Advance and all fees payable hereunder have been paid in
full the Borrower covenants and agrees with the Lenders that: (a) Negative
Pledge. The Borrower will not, nor will it permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien in, of or on any property of
the Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired, except: (i) Liens created for the benefit of the Lenders; (ii) Liens
existing on the date of this Agreement; (iii) Permitted Encumbrances; (iv) Liens
on property (A) of a Subsidiary to secure only obligations owing to the Borrower
or another such Subsidiary or (B) of any Person which becomes a Subsidiary after
the date of this Agreement, provided that such Liens in this clause (B) are in
existence at the time such Person becomes a Subsidiary and were not created in
anticipation thereof; (v) Liens upon real and/or tangible personal property
acquired after the date hereof (by purchase, construction or otherwise) by the
Borrower or any of its Subsidiaries, each of which Liens either (A) existed on
such property before the time of its acquisition and was not created in
anticipation thereof, or (B) was created solely for the purpose of securing
Indebtedness representing, or incurred to finance, refinance or refund, the cost
(including the cost of construction) of such property; provided that no such
Lien shall extend to or cover any property of the Borrower or such Subsidiary
other than the property so acquired and improvements thereon; provided, further,
that the principal amount of Indebtedness secured by any such Lien shall at no
time exceed the fair market value (as determined in good faith by a senior
financial officer of the Borrower) of such property at the time such Lien is
created; and provided finally, that such Lien attaches to such asset
concurrently with or within 18 months of acquisition thereof; (vi) Liens on
assets related to railcar operating leases (including, but not limited to, car
service contracts and cash collateral accounts funded with revenues under such
leases) securing obligations of the Borrower or any Subsidiary under such lease;
(vii) attachment, judgment and other similar Liens arising in connection with
court proceedings, provided that (A) the execution or other enforcement of such
Liens in an aggregate



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016049.jpg]
44 NYDOCS02/1089790 amount exceeding $50,000,000 is effectively stayed and (B)
the claims secured thereby are being actively contested in good faith and by
appropriate proceedings; (viii) Liens securing Secured Nonrecourse Obligations;
(ix) in addition to the Liens permitted in the foregoing clauses (i) through
(viii) of this Section 5.02(a), Liens incurred in the ordinary course of
business of the Borrower and any of its Subsidiaries, provided that the
aggregate amount of Indebtedness secured by Liens pursuant to this clause (ix)
shall not at any time exceed $250,000; (x) any extension, renewal or
replacement, or the combination of, the foregoing, provided, however, that the
Liens permitted hereunder shall not be spread to cover any additional
Indebtedness or property (other than a substitution of like property); and (xi)
additional Liens upon real and/or personal property of the Borrower or any of
its Subsidiaries created after the date hereof so long as Unsecured Debt (as
defined below) shall not, at any time, exceed Eligible Assets (as defined
below). For the purposes of Section 5.02(a)(xi): “Eligible Assets” means the
difference, as at any date of determination, of the following (each of the
following items being the consolidated amounts as reflected in the Borrower’s
balance sheet (and/or notes thereto) delivered in accordance with Section
5.01(a)(i) or (ii) hereof): (A) the sum of (i) cash plus (ii) available for sale
securities plus (iii) direct financing leases plus (iv) loans plus (v) operating
lease assets, facilities and other– net (including progress payments related
thereto) plus (vi) 50% of investment in joint ventures plus (vii) assets held
(or contracted to be acquired) for sale and lease plus (viii) investment in
future residuals minus (B) encumbered assets. “Unsecured Debt” means the sum, as
at any date of determination, of the following (each of the following items
being the consolidated amounts as reflected in the Borrower’s balance sheet
(and/or notes thereto) delivered in accordance with Section 5.01(a)(i) or (ii)
hereof): (i) commercial paper and bankers acceptances plus (ii) notes payable
(including without limitation, any indebtedness payable in respect of borrowings
under existing unsecured credit facilities) plus (iii) Capital Lease Obligations
plus (iv) senior term notes, so long as, in each case, such item is unsecured.
(b) Fundamental Changes. (i) The Borrower will not merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired), or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, any Person may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation. (ii) The
Borrower will not, and will not permit any of its Subsidiaries to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and its Subsidiaries on the date of this Agreement, and businesses
reasonably related thereto, including, without limitation, the business of
leasing, investing in, operating, financing and selling transportation,
industrial and commercial equipment and commercial and other real estate
investment property and companies and activities related thereto.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016050.jpg]
45 NYDOCS02/1089790 (c) Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) at prices and on terms and conditions not less favorable
to the Borrower or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (ii) transactions between or among the
Borrower and its Subsidiaries not involving any other Affiliate and (iii) any
transaction permitted by Section 5.02(b); provided that the foregoing provisions
of this Section 5.02(c) shall not prohibit any such Person from declaring or
paying any lawful dividend so long as, after giving effect thereto, no Default
shall have occurred and be continuing. (d) Fiscal Year. The Borrower will not
permit its fiscal year to end on other than December 31 and for each of its
fiscal quarters to end on other than the last day of standard calendar quarters.
(e) Use of Proceeds. Neither the Borrower nor any of its Subsidiaries shall use
the proceeds of any Borrowing or Letter of Credit in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws.
Neither the Borrower nor any of its Subsidiaries shall use the proceeds of any
Borrowing or Letter of Credit for the purpose of financing any activities,
business or transaction of or with any Sanctioned Person or a Person known by
the Borrower to be controlled by a Sanctioned Person, or in any Sanctioned
Country, except where such activities, business or transaction could be
conducted legally by a U.S. Person. SECTION 5.03. Financial Covenant. Until the
Commitments and Letters of Credit have expired or terminated and the principal
and interest on each Advance and all fees payable hereunder have been paid in
full the Borrower covenants and agrees with the Lenders that the Borrower will
not permit its Fixed Charge Coverage Ratio, as at any fiscal quarter end, to be
less than 1.20 to 1. For the purposes of this Section 5.03, “Cash Flow” means,
for any period, the sum, for the Borrower and its consolidated Subsidiaries, of
the following: (i) net income, (ii) income taxes, (iii) non-cash provisions for,
or actual write-offs or impairments of, assets (without duplication in respect
of any prior period) and (iv) Fixed Charges. “Fixed Charge Coverage Ratio”
means, for any day, the ratio of (i) Cash Flow for the period of four
consecutive fiscal quarters of the Borrower ending on or most recently ended
prior to such day to (ii) Fixed Charges for such period. “Fixed Charges” means
the sum, for any period for the Borrower and its consolidated Subsidiaries, of
the following: (i) Interest Expense plus (ii) an estimate of that portion of
minimum rents under operating leases representing the interest factor. “Interest
Expense” means, for any period, the sum, for the Borrower and its consolidated
Subsidiaries, of the following: (i) all interest in respect of Indebtedness
(including the interest component of any payments in respect of Capital Lease
Obligations) accrued or capitalized during such period (whether or not actually
paid during such period) plus (ii) the net amount payable (or minus the net
amount receivable) under Hedging Agreements relating to interest during such
period (whether or not actually paid or received during such period).



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016051.jpg]
46 NYDOCS02/1089790 ARTICLE VI EVENTS OF DEFAULT SECTION 6.01. Events of
Default. If any of the following events (“Events of Default”) shall occur and be
continuing: (a) the Borrower shall fail to pay any principal of or interest on
any Advance or any fee or any other amount payable under this Agreement when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of two Business Days; (b) any representation or warranty
made or deemed made by the Borrower (i) in this Agreement or any amendment or
modification hereof or (ii) in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
amendment or modification thereof, shall prove to have been incorrect in any
material respect when made or deemed made; (c) the Borrower shall fail to
observe or perform any covenant, condition or agreement contained in Section
5.01(b), (c) (with respect to the Borrower’s existence) or (h) or in Sections
5.02 or 5.03; (d) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a) or (c) of this Section 6.01), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Agent (given at
the request of any Lender) to the Borrower; (e) the Borrower or any Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable and after any applicable grace and/or notice period; (f)
any event or condition occurs that results in any Material Indebtedness becoming
due prior to its scheduled maturity or that enables or permits (after giving
effect to any applicable grace period and/or notice period) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (f) shall not apply to secured Indebtedness
that becomes due as a result of (i) the voluntary sale or transfer of the
property or assets securing such Indebtedness or (ii) the receipt of proceeds of
a casualty loss or condemnation; (g) an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Material
Subsidiary (other than a Single Transaction Subsidiary) or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered; (h) the Borrower or any
Material Subsidiary (other than a Single Transaction Subsidiary) shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016052.jpg]
47 NYDOCS02/1089790 similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (g) of this Section 6.01, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing; (i) the
Borrower or any Material Subsidiary (other than a Single Transaction Subsidiary)
shall become unable, admit in writing or fail generally to pay its debts (other
than Secured Nonrecourse Obligations) as they become due; (j) one or more
judgments for the payment of money (other than in respect of Secured Nonrecourse
Obligations) in an aggregate amount in excess of $50,000,000 shall be rendered
against the Borrower or any Material Subsidiary (other than a Single Transaction
Subsidiary) or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any such Material
Subsidiary to enforce any such judgment; (k) an ERISA Event shall have occurred
that, in the opinion of the Required Lenders, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or (l) a Change in Control shall occur; then, and in
every such event (other than an event with respect to the Borrower described in
clause (g) or (h) of this Section), and at any time thereafter during the
continuance of such event, the Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments (other
than the Commitments to make Advances by an Issuing Bank or a Lender pursuant to
Section 2.03(c)), and thereupon such Commitments shall terminate immediately,
and (ii) declare the Advances then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Advances so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (g) or (h) of this Article, the Commitments (other than the Commitments
to make Advances by an Issuing Bank or a Lender pursuant to Section 2.03(c))
shall automatically terminate and the principal of the Advances then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. SECTION 6.02. Actions in Respect
of the Letters of Credit upon Default. If any Event of Default shall have
occurred and be continuing, the Agent may with the consent, or shall at the
request, of the Required Lenders, irrespective of whether it is taking any of
the actions described in Section 6.01 or otherwise, make demand upon the
Borrower to, and forthwith upon such demand the Borrower will, (a) pay to the
Agent on behalf of the Lenders in same day funds at the Agent’s office
designated in such demand, for deposit in the L/C Cash Collateral Account, an
amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding or (b) make such other arrangements in respect of the



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016053.jpg]
48 NYDOCS02/1089790 outstanding Letters of Credit as shall be acceptable to the
Lenders having at least 51% of the Revolving Credit Commitments. If at any time
the Agent determines that any funds held in the L/C Cash Collateral Account are
subject to any right or claim of any Person other than the Agent and the Lenders
or that the total amount of such funds is less than the aggregate Available
Amount of all Letters of Credit, the Borrower will, forthwith upon demand by the
Agent, pay to the Agent, as additional funds to be deposited and held in the L/C
Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Agent determines to be free and clear of
any such right and claim. Upon the drawing of any Letter of Credit, to the
extent funds are on deposit in the L/C Cash Collateral Account, such funds shall
be applied to reimburse the Issuing Banks to the extent permitted by applicable
law. After (i) no Event of Default shall be continuing or (ii) all such Letters
of Credit shall have expired or been fully drawn upon and all other obligations
of the Borrower hereunder and under the Notes shall have been paid in full, the
balance, if any, in such LC Cash Collateral Account shall be returned to the
Borrower. ARTICLE VII THE AGENT SECTION 7.01. Appointment and Authority. Each of
the Lenders and the Issuing Banks hereby irrevocably appoints Citibank to act on
its behalf as the Agent hereunder and under the Notes and authorizes the Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Agent, the Lenders and the Issuing Banks, and,
except as provided in Section 7.07, the Borrower shall not have rights as a
third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any Notes (or any other similar
term) with reference to the Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties. SECTION 7.02. Rights as a Lender. The Person serving as the
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Agent hereunder and without any
duty to account therefor to the Lenders. SECTION 7.03. Exculpatory Provisions.
(a) The Agent shall not have any duties or obligations except those expressly
set forth herein, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Agent: (i) shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (ii) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein); provided
that the Agent shall not be required to take any action that, in its opinion or
the opinion of its counsel,



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016054.jpg]
49 NYDOCS02/1089790 may expose the Agent to liability or that is contrary to
this Agreement or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any debtor relief
law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any debtor relief law; and (iii) shall not,
except as expressly set forth herein, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Agent or any of its Affiliates in any capacity. (b) The Agent
shall not be liable for any action taken or not taken by it (i) with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as the Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 8.01 and
6.01), or (ii) in the absence of its own gross negligence or willful misconduct.
The Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Agent in writing by the Borrower,
a Lender or an Issuing Bank. (c) The Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agent. SECTION 7.04. Reliance by
Agent. The Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of an Advance, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an Issuing Bank, the Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Agent shall have received notice to the contrary from such Lender or
Issuing Bank prior to the making of such Advance or the issuance, extension,
renewal or increase of such Letter of Credit. The Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts. SECTION 7.05. Indemnification. (a) The Lenders agree to indemnify the
Agent (to the extent not reimbursed by the Borrower) from and against such
Lender’s pro rata share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the Agent under
this Agreement (collectively, the “Indemnified Costs”), provided that no Lender
shall be liable for any portion of the Indemnified Costs resulting from the
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse the Agent promptly upon demand for
its pro rata share of any out-of-pocket expenses (including counsel fees)
incurred by the Agent in connection with the preparation, execution, delivery,



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016055.jpg]
50 NYDOCS02/1089790 administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that the Agent is not reimbursed for such expenses by the Borrower. In
the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 7.05(a) applies whether any such investigation,
litigation or proceeding is brought by the Agent, any Lender or a third party.
For purposes of this Section 7.05(a), the Lenders’ respective pro rata shares of
any amount shall be determined, at any time, according to the sum of (i) the
aggregate principal amount of the Revolving Credit Advances outstanding at such
time and owing to the respective Lenders, (ii) their respective pro rata Shares
of the aggregate Available Amount of all Letters of Credit outstanding at such
time and (iii) their respective Unused Revolving Credit Commitments at such
time. (b) Each Lender severally agrees to indemnify the Issuing Banks (to the
extent not promptly reimbursed by the Borrower) from and against such Lender’s
Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any such Issuing Bank in any way relating to or arising out of this
Agreement or any action taken or omitted by such Issuing Bank hereunder or in
connection herewith; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse any such Issuing Bank promptly upon
demand for its Ratable Share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under Section
8.04, to the extent that such Issuing Bank is not promptly reimbursed for such
costs and expenses by the Borrower. (c) The failure of any Lender to reimburse
the Agent or the Issuing Bank promptly upon demand for its ratable share of any
amount required to be paid by the Lenders to the Agent or the Issuing Bank as
provided herein shall not relieve any other Lender of its obligation hereunder
to reimburse the Agent or the Issuing Bank for its ratable share of such amount,
but no Lender shall be responsible for the failure of any other Lender to
reimburse the Agent or an Issuing Bank for such other Lender’s Ratable Share of
such amount. Without prejudice to the survival of any other agreement of any
Lender hereunder, the agreement and obligations of each Lender contained in this
Section 7.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the Notes. SECTION 7.06. Delegation of
Duties. The Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any Notes by or through any one or more sub-agents
appointed by the Agent and consented to in writing by the Borrower (such consent
not to be required if an Event of Default has occurred and is continuing at the
time of such appointment). The Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Facilities as well as activities as Agent. The Agent shall
not be responsible for the negligence or misconduct of any sub-agents appointed
with the consent of the Borrower. SECTION 7.07. Resignation of Agent. (a) The
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Banks and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Borrower (such
consent not to be required if an Event of Default has occurred and is continuing
at the time of such resignation – in which event the Required Lenders’ decision
shall be in consultation with the Borrower), to appoint a successor, which shall
be a bank with an office in New York, New York, or an Affiliate of any such bank



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016056.jpg]
51 NYDOCS02/1089790 with an office in New York, New York. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Agent may (but shall not
be obligated to), on behalf of the Lenders and the Issuing Banks, appoint a
successor Agent meeting the qualifications set forth above with the consent of
the Borrower (such consent not to be required if an Event of Default has
occurred and is continuing at the time of such assignment). Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. (b) If the Person
serving as Agent is a Defaulting Lender, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to such Person and the other
parties hereto remove such Person as Agent and, with the consent of the Borrower
(such consent not to be required if an Event of Default has occurred and is
continuing at the time of such appointment), appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. (c) With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (1) the retiring or removed Agent shall
be discharged from its duties and obligations hereunder and under the Notes
(except that in the case of any collateral security held by the Agent on behalf
of the Lenders or the Issuing Banks hereunder, the retiring or removed Agent
shall continue to hold such collateral security until such time as a successor
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender and Issuing Bank directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent, and the retiring or removed Agent shall be discharged
from all of its duties and obligations hereunder or under the Notes. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Agent’s resignation or removal
hereunder, the provisions of this Article and Section 8.04 shall continue in
effect for the benefit of such retiring or removed Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Agent was acting as Agent.
SECTION 7.08. Non-Reliance on Agent and Other Lenders. Each Lender and Issuing
Bank acknowledges that it has, independently and without reliance upon the Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any Note or any related agreement or any document furnished hereunder or
thereunder. SECTION 7.09. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, syndication agent or
co-documentation agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the Notes, except in
its capacity, as applicable, as the Agent, a Lender or an Issuing Bank
hereunder.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016057.jpg]
52 NYDOCS02/1089790 ARTICLE VIII MISCELLANEOUS SECTION 8.01. Amendments, Etc. No
amendment or waiver of any provision of this Agreement or the Notes, nor consent
to any departure by the Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders and (with
respect to amendments) the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that (a) no amendment, waiver or consent shall, unless
in writing and signed by all the Lenders, do any of the following: (i) waive any
of the conditions specified in Section 3.01, (ii) change the percentage of the
Revolving Credit Commitments or of the aggregate unpaid principal amount of the
Advances, or the number of Lenders, that shall be required for the Lenders or
any of them to take any action hereunder or (iii) amend this Section 8.01 and
(b) no amendment, waiver or consent shall, unless in writing and signed by the
Required Lenders and each Lender that is directly affected by such amendment,
waiver or consent, (i) other than as provided in Section 2.18, increase the
Commitments of such Lenders, (ii) reduce the principal of, or rate of interest
on, the Advances or any fees or other amounts payable hereunder to such Lender
(except that the approval of the Required Lenders shall be sufficient to waive
Default Interest imposed in accordance with Section 2.07(b)) or (iii) other than
as provided in Section 2.19, postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder to such Lender, or extend (or permit the extension of) the expiration
date of any Letter of Credit to a date later than 10 Business Days prior to the
Termination Date; and provided further that (x) no amendment, waiver or consent
shall, unless in writing and signed by the Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the Agent
under this Agreement or any Note, (y) no amendment, waiver or consent shall,
unless in writing and signed by each Swing Line Bank, in addition to the Lenders
required above to take such action, affect the rights or obligations of the
Swing Line Banks in their capacities as such under this Agreement, and (z) no
amendment, waiver or consent shall, unless in writing and signed by the Issuing
Banks in addition to the Lenders required above to take such action, adversely
affect the rights or obligations of the Issuing Banks in their capacities as
such under this Agreement. SECTION 8.02. Notices, Etc. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in paragraph (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows: (i) if to the Borrower, to it
at 222 West Adams Street, Chicago, Illinois 60606, Attention of Treasurer
(Facsimile No. (312) 621-6645; Telephone No. (312) 621- 6200); (ii) if to the
Agent, to it at 1615 Brett Road, Building #3, New Castle, Delaware 19720,
Attention of Bank Loan Syndications (Facsimile No. (212) 994-0961; Telephone No.
(302) 323-2478); (iii) if to if to PNC Bank, National Association in its
capacity as Issuing Bank, to it at 6750 Miller Road Loc: BR-YB58-01-O,
Brecksville, OH 44141, Attention of Isalene Hasan, Senior Loan Support Analyst
(Facsimile No. 877-718-7656; Telephone No. 440-546-7388); if to U.S. Bank
National Association in its capacity as Issuing Bank, to it at 400 City Center,
Oshkosh, WI 54901 Attention of NSLS Deal Administrator (Facsimile No.
920-237-7993; Telephone No. 920-237-7601); and if to any other Issuing



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016058.jpg]
53 NYDOCS02/1089790 Bank, to it at the address provided in writing to the Agent
and the Borrower at the time of its appointment as an Issuing Bank hereunder;
(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire. Notices sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices sent by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient). Notices delivered through electronic
communications, to the extent provided in paragraph (b) below, shall be
effective as provided in said paragraph (b). (b) Electronic Communications.
Notices and other communications to the Agent, the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to the Agent, any
Lender or Issuing Bank pursuant to Article II if the Agent, such Lender or
Issuing Bank, as applicable, has notified the Borrower and the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e- mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient. (c) Change of
Address, etc. Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto. (d) Platform. (i) The Borrower agrees that the Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”). (ii) The Platform is provided “as is” and “as
available.” The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Agent or any of its



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016059.jpg]
54 NYDOCS02/1089790 Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Agent’s transmission of communications
through the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material that the Borrower
provides to the Agent pursuant to this Agreement or the transactions
contemplated therein which is distributed to the Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through the Platform. SECTION 8.03. No Waiver; Remedies. No failure on
the part of any Lender or the Agent to exercise, and no delay in exercising, any
right hereunder or under any Note shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on demand all
reasonable costs and expenses of the Agent (supported by invoices) in connection
with the preparation, execution, delivery, administration, modification and
amendment of this Agreement, the Notes and the other documents to be delivered
hereunder, including, without limitation, (A) all reasonable due diligence,
syndication (including printing, distribution and bank meetings), transportation
and duplication expenses and (B) the reasonable fees and expenses of counsel for
the Agent with respect thereto and with respect to advising the Agent as to its
rights and responsibilities under this Agreement. The Borrower further agrees to
pay on demand all costs and expenses (supported by invoices) of the Agent and
the Lenders, if any (including, without limitation, reasonable counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Notes and the other
documents to be delivered hereunder, including, without limitation, reasonable
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 8.04(a). (b) The Borrower agrees to
indemnify and hold harmless the Agent and each Lender and each of their
Affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (i) the
Notes, this Agreement, any of the transactions contemplated herein or the actual
or proposed use of the proceeds of the Advances or (ii) the actual or alleged
presence of Hazardous Materials on any property of the Borrower or any of its
Subsidiaries or any Environmental Liability relating in any way to the Borrower
or any of its Subsidiaries, in each case except to the extent such claim,
damage, loss, liability or expense resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equity holders or
creditors or an Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower also agrees not
to assert any claim for special, indirect, consequential or punitive damages
against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, and the Lenders
and the Agent agree not to assert any such claim against the Borrower, on any



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016060.jpg]
55 NYDOCS02/1089790 theory of liability, arising out of or otherwise relating to
the Notes, this Agreement, any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Advances. (c) If any payment of
principal of, or Conversion of, any Eurodollar Rate Advance is made by the
Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such Advance, as a result of a payment or Conversion
pursuant to Section 2.08(d) or (e), 2.10 or 2.12, acceleration of the maturity
of the Notes pursuant to Section 6.01 or for any other reason, or by an Eligible
Assignee to a Lender other than on the last day of the Interest Period for such
Advance upon an assignment of rights and obligations under this Agreement
pursuant to Section 8.07 as a result of a demand by the Borrower pursuant to
Section 2.21, or if any Borrowing of, Conversion into or continuation of any
Eurodollar Rate Advance is not effected after the Borrower has given notice
thereof (solely to the extent the failure to take effect was caused by the
Borrower or a failure to satisfy the applicable conditions in Section 3.02), the
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, or as a result of
any such Borrowing, Conversion or continuation not being effected (solely to the
extent the failure to take effect was caused by the Borrower or a failure to
satisfy the applicable conditions in Section 3.02), including, without
limitation, any loss (excluding loss of anticipated profits (including the
Applicable Margin)), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. (d) Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in Sections 2.11, 2.14 and 8.04 shall survive the payment in
full of principal, interest and all other amounts payable hereunder and under
the Notes. SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during
the continuance of any Event of Default and (ii) the making of the request or
the granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application; provided
further, that in the event that any Defaulting Lender exercises any such right
of setoff, (x) all amounts so set off will be paid over immediately to the Agent
for further application in accordance with the provisions of Section 2.20(a)
and, pending such payment, will be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent, the Issuing
Banks, the Swing Line Banks and the Lenders and (y) such Defaulting Lender will
provide promptly to the Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender and its Affiliates may have. SECTION 8.06.
Binding Effect. This Agreement shall become effective (other than Section 2.01,
which shall only become effective upon satisfaction of the conditions precedent
set forth in Section 3.01) when it shall have been executed by the Borrower and
the Agent and when the Agent shall



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016061.jpg]
56 NYDOCS02/1089790 have been notified by each Initial Lender that such Initial
Lender has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights or obligations hereunder or any interest herein without the
prior written consent of each Lender (and any other attempted assignment or
transfer by the Borrower shall be null and void) and any replacement of the
Agent shall be in accordance with Section 7.07. SECTION 8.07. Assignments and
Participations. (a) Successors and Assigns Generally. No Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph (d)
of this Section, or (iii) by way of pledge or assignment, or grant of a security
interest, subject to the restrictions of paragraph (f) of this Section (and any
other attempted assignment or transfer by any Lender shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement. (b) Assignments by
Lenders. Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Revolving Credit Commitment, Letter of Credit Commitment or
Swing Line Commitment and the Advances at the time owing to it); provided that
(in each case with respect to any Facility) any such assignment shall be subject
to the following conditions: (i) Minimum Amounts. Except in the case of an
assignment of the entire remaining amount of any assigning Lender’s Commitment
and/or the Advances at the time owing to it (in each case with respect to any
Facility), the amount of (x) the Revolving Credit Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Assumption with respect to such assignment) shall in
no event be less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and (y) the unused Letter of Credit Commitment of the assigning Lender
being assigned pursuant to each such assignment (determined as of the date of
the applicable Assignment and Assumption) shall in no event be less than
$1,000,000, unless, in each case, the Borrower and the Agent otherwise agree.
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis. (iii) Required Consents. No consent shall be
required for any assignment except to the extent required by paragraph (b)(i) of
this Section and, in addition: (A) the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, or (y)
such assignment is to a Lender or an Affiliate of a Lender that is in the
business of making and/or buying loans of the type described herein; provided
that (i) if the assignment is to an Affiliate of a Lender either the Borrower
consents to the assignment or the assignee represents and warrants that it will
not fund any portion of any Advance with the plan assets of any “employee
benefit plan” (as defined by Section 3(3) of ERISA) that is subject to Title I
of ERISA, or any “plan”



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016062.jpg]
57 NYDOCS02/1089790 defined by and subject to Section 4975 of the Code if it
would cause the Borrower to incur any prohibited transaction excise tax
penalties under Section 4975 of the Code and (ii) the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Agent within ten Business Days after having received
notice thereof; (B) the consent of the Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
who is not a Lender or an Affiliate of a Lender; and (C) the consent of each
Issuing Bank and Swing Line Bank (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment in respect of the Revolving
Credit Facility. (iv) Assignment and Assumption. The parties to each assignment
shall execute and deliver to the Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
the Agent an Administrative Questionnaire. (v) No Assignment to Certain Persons.
No such assignment shall be made to (A) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B). (vi) No
Assignment to Natural Persons. No such assignment shall be made to a natural
Person. (vii) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to such assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank, each Swing Line Bank and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Advances and participations
in Letters of Credit and Swing Line Advances in accordance with its Ratable
Share. Notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. Subject to acceptance
and recording thereof by the Agent pursuant to paragraph (c) of this Section,
from and after the effective date specified in each Assignment and Assumption,
the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016063.jpg]
58 NYDOCS02/1089790 Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 2.11, 2.14 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that, except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section. (c) Register. The
Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain at one of its offices in the United States a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Advances owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). In addition, the Agent shall maintain on the Register
information regarding the designation and revocation of designation of any
Lender as a Defaulting Lender. The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. (d) Participations. Any
Lender may at any time, without the consent of, or notice to, the Borrower or
the Agent, sell participations to any Person (other than a natural Person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Advances owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Agent, the Issuing Banks and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 7.05
with respect to any payments made by such Lender to its Participant(s). Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clause (a) of the first proviso
of Section 8.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.11, 2.14 and 8.04(c)
to the same extent as if it were the granting Lender; provided that such
Participant agrees to be subject to the provisions of Section 2.21 as if it were
an assignee under paragraph (b) of this Section. No Participant shall be
entitled to the benefits of Section 8.05. (e) Limitations upon Participant
Rights. A Participant shall not be entitled to receive any greater payment under
Sections 2.11 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.14 unless the Borrower
is



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016064.jpg]
59 NYDOCS02/1089790 notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrower, to comply with Section
2.14(e) as though it were a Lender. (f) Certain Pledges. Any Lender may at any
time pledge or assign, or grant a security interest in, all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment, or grant of a security interest, to secure obligations
to a Federal Reserve Bank; provided that no such pledge or assignment or grant
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee or grantee for such Lender as a party hereto. (g)
Any Lender may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 8.07, disclose to the
assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree (for the benefit of
the Borrower) to preserve the confidentiality of any Borrower Information
relating to the Borrower received by it from such Lender. SECTION 8.08.
Confidentiality. Neither the Agent nor any Lender may disclose to any Person any
confidential, proprietary or non-public information of the Borrower furnished to
the Agent or the Lenders by or on behalf of the Borrower (such information being
referred to collectively herein as the “Borrower Information”), except that each
of the Agent and each of the Lenders may disclose Borrower Information (a) to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such Borrower
Information and instructed to keep such Borrower Information confidential on
substantially the same terms as provided herein), (b) to the extent required or
requested by any regulatory authority having jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (d)
to any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any Note or any action or proceeding relating to this
Agreement or any Note or the enforcement of rights hereunder or thereunder; (f)
subject to an agreement (for the benefit of the Borrower) containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder; (g) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 8.08 by the Agent or such Lender, or (y) is or becomes available to
the Agent or such Lender on a nonconfidential basis from a source other than the
Borrower and (h) with the consent of the Borrower. The Agent agrees (i) to keep
confidential the rates to be used in the calculation of the Reference Bank Rate
supplied by each Reference Bank pursuant to or in connection with this Agreement
and (ii) that it has developed procedures to ensure that such rates are not
submitted by the Reference Banks to, or shared with, any individual who is
formally designated as being involved in the ICE LIBOR submission process;
provided that such rates may be shared with the Borrower and any of its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates that have a commercially reasonable
business need to know such rates, subject to an agreement by the recipient
thereof to comply with the provisions of this paragraph as if it were the Agent.
SECTION 8.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016065.jpg]
60 NYDOCS02/1089790 SECTION 8.10. Execution in Counterparts. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement. SECTION 8.11. Jurisdiction, Etc. (a) Each party
hereto irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against any other party
hereto or any Related Party of the foregoing in any way relating to this
Agreement or any Note or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York County,
and of the United States District Court for the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such federal court. The Borrower hereby
agrees that service of process in any such action or proceeding brought in the
any such New York State court or in such federal court may be made upon CT
Corporation System at its offices at 111 Eighth Avenue, New York, New York 10011
(the “Process Agent”) and the Borrower hereby irrevocably appoints the Process
Agent its authorized agent to accept such service of process, and agrees that
the failure of the Process Agent to give any notice of any such service shall
not impair or affect the validity of such service or of any judgment rendered in
any action or proceeding based thereon. The Borrower hereby further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to the Borrower at its address specified pursuant to Section
8.02. Each of the parties hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. (b) Each of the
parties hereto irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or the Notes in any New York State or federal court.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court. SECTION 8.12. No Liability of the
Issuing Banks. The Borrower assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit with respect to its use of
such Letter of Credit. Neither an Issuing Bank nor any of its officers or
directors shall be liable or responsible for: (a) the use that may be made of
any Letter of Credit or any acts or omissions of any beneficiary or transferee
in connection therewith; (b) the validity, sufficiency or genuineness of
documents, or of any endorsement thereon, even if such documents should prove to
be in any or all respects invalid, insufficient, fraudulent or forged; (c)
payment by such Issuing Bank against presentation of documents that do not
comply with the terms of a Letter of Credit, including failure of any documents
to bear any reference or adequate reference to the Letter of Credit; or (d) any
other circumstances whatsoever in making or failing to make payment under any
Letter of Credit, except that the Borrower shall have a claim against such
Issuing Bank, and such Issuing Bank shall be liable to the Borrower, to the
extent of any direct, but not consequential damages suffered by the Borrower
that the Borrower proves were caused by (i) such Issuing Bank’s willful
misconduct or gross negligence in determining whether documents presented under
any Letter of Credit comply with the terms of the Letter of Credit or (ii) such
Issuing Bank’s willful failure to make lawful payment under a Letter of Credit
after the presentation to it of a draft and certificates strictly complying with
the terms and conditions of the Letter of Credit. In



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016066.jpg]
61 NYDOCS02/1089790 furtherance and not in limitation of the foregoing, such
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation. SECTION 8.13. Patriot Act.
Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each borrower, guarantor or grantor (the “Loan Parties”), which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Act. SECTION 8.14. Acknowledgement and Consent to Bail-In of
EEA Financial Institutions. Notwithstanding anything to the contrary in this
Agreement, any Note or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under this Agreement, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and (b) the effects of any Bail-in Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement; or (iii) the variation of the terms of such
liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority. As used in this Agreement, the following
terms shall have the following meanings: “Bail-In Action” means the exercise of
any Write-Down and Conversion Powers by the applicable EEA Resolution Authority
in respect of any liability of an EEA Financial Institution. “Bail-In
Legislation” means, with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. “EEA Financial
Institution” means (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent;



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016067.jpg]
62 NYDOCS02/1089790 “EEA Member Country” means any of the member states of the
European Union, Iceland, Liechtenstein, and Norway. “EEA Resolution Authority”
means any public administrative authority or any person entrusted with public
administrative authority of any EEA Member Country (including any delegee)
having responsibility for the resolution of any EEA Financial Institution. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. “Write-Down and Conversion Powers” means, with respect to any
EEA Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016068.jpg]
GATX – Credit Agreement NYDOCS02/1089790 SECTION 8.15. Waiver of Jury Trial.
Each of the Borrower, the Agent and the Lenders hereby irrevocably waives all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this Agreement or
the Notes or the actions of the Agent or any Lender in the negotiation,
administration, performance or enforcement thereof. IN WITNESS WHEREOF, the
parties hereto have caused this Agreement to be executed by their respective
officers thereunto duly authorized, as of the date first above written. GATX
CORPORATION By /s/ Eric G. Hess Name: Eric G. Hess Title: Assistant Treasurer
CITIBANK, N.A., as Agent and Lender By /s/ Maureen Maroney Name: Maureen Maroney
Title: Vice President BANK OF AMERICA, N.A. By /s/ Irene Bertozzi Bartenstein
Name: Irene Bertozzi Bartenstein Title: Director PNC BANK, NATIONAL ASSOCIATION
By /s/ Kristin L. Lenda Name: Kristin L. Lenda Title: Senior Vice President U.S.
BANK NATIONAL ASSOCIATION By /s/ James N. DeVries Name: James N. DeVries Title:
Senior Vice President



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016069.jpg]
GATX – Credit Agreement NYDOCS02/1089790 BAYERISCHE LANDESBANK, NEW YORK BRANCH
By /s/ Rolf Siebert Name: Rolf Siebert Title: Executive Director By /s/ Elke
Videgain Name: Elke Videgain Title: Vice President MORGAN STANLEY BANK, N.A. By
/s/ Michael King Name: Michael King Title: Authorized Signatory KEYBANK NATIONAL
ASSOCIATION By /s/ Tad L. Stainbrook Name: Tad L. Stainbrook Title: Vice
President MIZUHO BANK, LTD. By /s/ Donna DeMagistris Name: Donna DeMagistris
Title: Authorized Signatory BMO HARRIS BANK N.A. By /s/ Kenneth J. Kramer Name:
Kenneth J. Kramer Title: Director THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By /s/
Lawrence Elkins Name: Lawrence Elkins Title: Vice President



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016070.jpg]
GATX – Credit Agreement NYDOCS02/1089790 THE NORTHERN TRUST COMPANY By /s/ Wicks
Barkhausen Name: Wicks Barkhausen Title: Vice President THE BANK OF NEW YORK
MELLON By /s/ John T. Smathers Name: John T. Smathers Title: First Vice
President



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016071.jpg]
NYDOCS02/1089790 SCHEDULE I GATX CORPORATION CREDIT AGREEMENT Name of Initial
Lender Revolving Credit Commitment Swing Line Commitment Letter of Credit
Commitment Bank of America, N.A. $92,500,000 Citibank, N.A. $92,500,000
$30,000,000 PNC Bank, National Association $65,000,000 $20,000,000 U.S. Bank
National Association $65,000,000 $20,000,000 Bayerische Landesbank, New York
Branch $50,000,000 Morgan Stanley Bank, N.A. $50,000,000 KeyBank National
Association $40,000,000 Mizuho Bank, Ltd. $40,000,000 BMO Harris Bank N.A.
$30,000,000 The Bank of Tokyo- Mitsubishi UFJ, Ltd. $30,000,000 The Northern
Trust Company $30,000,000 The Bank of New York Mellon $15,000,000 Total
$600,000,000 $30,000,000 $40,000,000



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016072.jpg]
NYDOCS02/1089790 Schedule 2.01(b) Existing Letters of Credit None



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016073.jpg]
NYDOCS02/1089790 EXHIBIT A - FORM OF NOTE U.S.$_______________ Dated:
_______________, 201_ FOR VALUE RECEIVED, the undersigned, GATX CORPORATION, a
New York corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
_________________________ (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date applicable to such Lender (each as
defined in the Credit Agreement referred to below) the principal sum of
U.S.$[amount of the Lender’s Revolving Credit Commitment in figures] or, if
less, the aggregate principal amount of the Revolving Credit Advances (as
defined below) made by the Lender to the Borrower pursuant to the Five Year
Credit Agreement dated as of May 26, 2016 among the Borrower, the Lender and
certain other lenders parties thereto, and Citibank, N.A., as Agent for the
Lender and such other lenders (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) outstanding on such Termination Date. The Borrower promises to pay
interest on the unpaid principal amount of each Revolving Credit Advance from
the date of such Revolving Credit Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement. Both principal and interest are payable in lawful money of the
United States of America to Citibank, as Agent, at 388 Greenwich Street, New
York, New York 10013, in same day funds. Each Revolving Credit Advance owing to
the Lender by the Borrower pursuant to the Credit Agreement, and all payments
made on account of principal thereof, shall be recorded by the Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Promissory Note. This Promissory Note is one of the Notes referred to in,
and is entitled to the benefits of, the Credit Agreement. The Credit Agreement,
among other things, (i) provides for the making of advances (the “Revolving
Credit Advances”) by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the U.S. dollar amount
first above mentioned, the indebtedness of the Borrower resulting from each such
Revolving Credit Advance being evidenced by this Promissory Note and (ii)
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments on account of principal hereof
prior to the maturity hereof upon the terms and conditions therein specified.
GATX CORPORATION By __________________________ Title:



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016074.jpg]
2 NYDOCS02/1089790 ADVANCES AND PAYMENTS OF PRINCIPAL Date Amount of Advance
Amount of Principal Paid or Prepaid Unpaid Principal Balance Notation Made By



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016075.jpg]
NYDOCS02/1089790 EXHIBIT B - FORM OF NOTICE OF BORROWING Citibank, N.A., as
Agent for the Lenders parties to the Credit Agreement referred to below 16115
Brett Road, Building #3 New Castle, Delaware 19720 [Date] Attention: Bank Loan
Syndications Department Ladies and Gentlemen: The undersigned, GATX Corporation,
refers to the Five Year Credit Agreement, dated as of May 26, 2016 (as amended
or modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the undersigned, certain Lenders
parties thereto and Citibank, N.A., as Agent for said Lenders, and hereby gives
you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that
the undersigned hereby requests a Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
(i) The Business Day of the Proposed Borrowing is _______________, 20__. (ii)
The Facility under which the Proposed Borrowing is requested is the
_______________ Facility. (iii) The Type of Advances comprising the Proposed
Borrowing is [Base Rate Advances] [Eurodollar Rate Advances] [LIBOR Swing Line
Advance] [Fed Funds Swing Line Advance]. (iv) The aggregate amount of the
Proposed Borrowing is $_______________. (v) [The initial Interest Period for
each Eurodollar Rate Advance made as part of the Proposed Borrowing is _____
[week[s]] [month[s]].] The undersigned hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Borrowing: (A) the representations and warranties contained in Section
4.01 of the Credit Agreement (except the representations set forth in subsection
(d)(ii) thereof and in subsection (f) thereof) are correct, before and after
giving effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, except to the extent such
representation or warranty related to a specific earlier date, in which case
such representation or warranty shall have been true and correct as of such
earlier date;



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016076.jpg]
2 NYDOCS02/1089790 (B) no event has occurred and is continuing, or would result
from such Proposed Borrowing or from the application of the proceeds therefrom,
that constitutes a Default; and Very truly yours, GATX CORPORATION By
__________________________ Title:



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016077.jpg]
NYDOCS02/1089790 EXHIBIT C - FORM OF ASSIGNMENT AND ASSUMPTION This Assignment
and Assumption (the “Assignment and Assumption”) is dated as of the Assignment
Effective Date set forth below and is entered into by and between [the][each]1
Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]2 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]3 hereunder are several and not joint.]4 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full. For an agreed consideration,
[the][each] Assignor hereby irrevocably sells and assigns to [the Assignee][the
respective Assignees], and [the][each] Assignee hereby irrevocably purchases and
assumes from [the Assignor][the respective Assignors], subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Assignment Effective Date inserted by the Agent as contemplated below (i)
all of [the Assignor’s][the respective Assignors’] rights and obligations in
[its capacity as a Lender][their respective capacities as Lenders] under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of [the Assignor][the
respective Assignors] under the respective Facilities identified below
(including without limitation any letters of credit, guarantees, and Swing Line
Advances included in such Facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the credit transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor. 1. Assignor[s]: ________________________________
______________________________ [Assignor [is] [is not] a Defaulting Lender] 1
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language. 2 For bracketed language here and elsewhere in this
form relating to the Assignee(s), if the assignment is to a single Assignee,
choose the first bracketed language. If the assignment is to multiple Assignees,
choose the second bracketed language. 3 Select as appropriate. 4 Include
bracketed language if there are either multiple Assignors or multiple Assignees.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016078.jpg]
-2- NYDOCS02/1089790 2. Assignee[s]: ______________________________
______________________________ [for each Assignee, indicate [Affiliate] of
[identify Lender]] 3. Borrower(s): ______________________________ 4. Agent:
Citibank, N.A., as the administrative agent under the Credit Agreement 5. Credit
Agreement: The $600,000,000 Five Year Credit Agreement dated as of May 26, 2016
among GATX Corporation, the Lenders parties thereto, Citibank, N.A., as Agent,
and the other agents parties thereto 6. Assigned Interest[s]: Assignor[s]5
Assignee[s]6 Facility Assigned 7 Aggregate Amount of Commitment/Advances for all
Lenders 8 Amount of Commitment/Advances Assigned Percentage Assigned of
Commitment/ Advances 9 CUSIP Number $ $ % $ $ % $ $ % [7. Trade Date:
______________]10 [Page break] 5 List each Assignor, as appropriate. 6 List each
Assignee, as appropriate. 7 Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g., “Revolving Credit Commitment,” “Letter of Credit Commitment,”
etc.) 8 Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date. 9
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder. 10 To be completed if the Assignor(s) and the
Assignee(s) intend that the minimum assignment amount is to be determined as of
the Trade Date.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016079.jpg]
-3- NYDOCS02/1089790 Assignment Effective Date: _____________ ___, 20___ [TO BE
INSERTED BY AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.] The terms set forth in this Assignment and
Assumption are hereby agreed to: ASSIGNOR[S]11 [NAME OF ASSIGNOR]
By:______________________________ Title: [NAME OF ASSIGNOR]
By:______________________________ Title: ASSIGNEE[S]12 [NAME OF ASSIGNEE]
By:______________________________ Title: [NAME OF ASSIGNEE]
By:______________________________ Title: [Consented to and]13 Accepted:
CITIBANK, N.A., as Agent By: _________________________________ Title: 11 Add
additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable). 12 Add additional signature blocks as
needed. Include both Fund/Pension Plan and manager making the trade (if
applicable). 13 To be added only if the consent of the Agent is required by the
terms of the Credit Agreement.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016080.jpg]
-4- NYDOCS02/1089790 [Consented to:]14 [NAME OF RELEVANT PARTY] By:
________________________________ Title: 14 To be added only if the consent of
the Borrower and/or other parties (e.g. Swing Line Bank, Issuing Bank) is
required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016081.jpg]
NYDOCS02/1089790 ANNEX 1 GATX Corporation Credit Agreement STANDARD TERMS AND
CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1
Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim created by [the][such] Assignor, (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and (iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement. 1.2. Assignee[s]. [The][Each] Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 8.07(b)(iii)
of the Credit Agreement), (iii) from and after the Assignment Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of [the][the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the [relevant] Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements referred to in Section 4.01(d) thereof or delivered
pursuant to Section 5.01(a) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vii)
it will not be a Defaulting Lender immediately after such assignment, (viii) if
it is a Foreign Lender, attached to this Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee and (ix) if it is
an Affiliate of a Lender, either the Borrower consents or is deemed to have
consented to such assignment or it will not fund any portion of any Advance with
the plan assets of any “employee benefit plan” (as defined by Section 3(3) of
ERISA) that is subject to Title I of ERISA, or any “plan” defined by and subject
to Section 4975 of the Code if it would cause the Borrower to incur any
prohibited transaction excise tax penalties under Section 4975 of the Code; and
(b) agrees that (i) it will, independently and without reliance on the Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, and
(ii) it will perform in accordance with their terms all of



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016082.jpg]
-2- NYDOCS02/1089790 the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender. 2. Payments. From and after the
Assignment Effective Date, the Agent shall make all payments in respect of
[the][each] Assigned Interest (including payments of principal, interest, fees
and other amounts) to [the][the relevant] Assignee whether such amounts have
accrued prior to, on or after the Assignment Effective Date. The Assignor[s] and
the Assignee[s] shall make all appropriate adjustments in payments by the Agent
for periods prior to the Assignment Effective Date or with respect to the making
of this assignment directly between themselves. 3. General Provisions. This
Assignment and Assumption shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns. This Assignment
and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------



 
[conformedgatxcragmt2016083.jpg]
i NYDOCS02/1089790 EXHIBIT D - FORM OF OPINION OF COUNSEL FOR THE BORROWER



--------------------------------------------------------------------------------



 